 

--------------------------------------------------------------------------------

Exhibit 10(r)(2)      

 

$625,000,000

ELECTRONIC DATA SYSTEMS CORPORATION

--------------------------------------------------------------------------------

 

REVOLVING CREDIT AND TERM LOAN AGREEMENT

 

Dated as of

 

September 15, 1999

 

CITIBANK, N.A.,

as Administrative Agent

 

and

 

BANK OF AMERICA, N.A.,

THE CHASE MANHATTAN BANK,

CITIBANK, N.A., and

MORGAN GUARANTY TRUST COMPANY OF NEW YORK,

as Agents

 

and

 

BANCO SANTANDER CENTRAL HISPANO, S.A.- NEW YORK BRANCH,

THE DAI-ICHI KANGYO BANK, LIMITED, NEW YORK BRANCH

PNC BANK NATIONAL ASSOCIATION, and

WACHOVIA BANK, N.A.,

as Co-Agents

 

and

 

the other lenders named herein, as LENDERS

 

BANC OF AMERICA SECURITIES LLC

and SALOMON SMITH BARNEY INC.,

as Co-Lead Arrangers and Co-Lead Managers

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

                                                                                                                                                                                                                                                                                       
Page

ARTICLE I

DEFINITION OF TERMS

1

1.1.

Definitions

1

1.2.

Other Definitional Provisions

12

     

ARTICLE II

FACILITY

13

2.1.

Committed Loans

13

2.2.

Committed Loan Borrowing Procedure; Disbursement

13

2.3.

Bid Rate Loans

15

2.4.

Optional Extension of the Commitment Termination Date

17

2.5.

Conversion to Term Loan

19

2.6.

Several Obligations

20

     

ARTICLE III

TERMS OF PAYMENT

20

3.1.

Notes

20

3.2.

Payments on Committed Loan Notes and Bid Rate Notes

21

3.3.

Interest

22

3.4.

Continuation/Conversion with Respect to Committed Loans

22

3.5.

Funding Losses

23

3.6.

Default Rates.

24

3.7.

Interest and Fee Calculations

24

3.8.

Voluntary Principal Prepayments

24

3.9.

Inadequacy of Eurodollar or CD Loan Pricing

25

3.10.

Illegality

25

3.11.

Increased Cost and Reduced Return

26

3.12.

Several Obligations

27

3.13.

Taxes

27

3.14.

Application of Principal Payments.

30

3.15.

Payments, Computations, Judgments, etc

31

3.16.

Mitigation of Circumstances; Replacement of Affected Lenders, etc.

31

3.17.

Failure to Pay Additional Amounts

32

     

ARTICLE IV

FEES; MODIFICATION OF COMMITMENTS

32

4.1.

Facility Fee

32

4.2.

Utilization Fee

33

4.3.

Reduction or Cancellation of Commitments

33

     

ARTICLE V

CONDITIONS PRECEDENT

33

5.1.

Initial Availability

33

5.2.

Each Advance

34

5.3.

Waiver of Conditions to Bid Rate Loans

35

 

 

i

--------------------------------------------------------------------------------

 

 

ARTICLE VI

REPRESENTATIONS AND WARRANTIES

35

6.1.

EDS Representations and Warranties

35

     

ARTICLE VII

COVENANTS

37

7.1.

Use of Proceeds

37

7.2.

Accounting Books and Financial Records; Inspections

37

7.3.

Items to be Furnished.

38

7.4.

Taxes

38

7.5.

Maintenance of Corporate Existence, Assets, Business and Insurance

39

7.6.

Compliance with Laws and Documents

39

7.7.

Regulation U

39

7.8.

Net Worth

39

7.9.

Mergers; Consolidations; Transfers of Assets

39

7.10.

Pari Passu

40

7.11.

ERISA

40

     

ARTICLE VIII

DEFAULT

40

8.1.

Default

40

     

ARTICLE IX

RIGHTS AND REMEDIES UPON DEFAULT

42

9.1.

Remedies Upon Default

42

9.2.

Waivers by Borrower and Others

42

9.3.

Delegation of Duties and Rights

42

9.4.

Lenders Not in Control

42

9.5.

Cumulative Remedies

42

9.6.

Expenditures by Lenders

43

9.7.

Performance by Administrative Agent

43

     

ARTICLE X

THE ADMINISTRATIVE AGENT

43

10.1.

Appointment and Authorization

43

10.2.

Note Holders

43

10.3.

Consultation with Counsel

44

10.4.

Documents

44

10.5.

Resignation or Removal of Administrative Agent

44

10.6.

Responsibility of Administrative Agent

44

10.7.

Notices of Default

45

10.8.

Independent Investigation

45

10.9.

Indemnification of Administrative Agent

45

10.10.

Agents and Co-Agents

46

10.11.

Benefit of Article X

46

 

 

ii

--------------------------------------------------------------------------------

 

ARTICLE XI

MISCELLANEOUS

46

11.1.

Number and Gender of Words

46

11.2.

Headings

46

11.3.

Exhibits

46

11.4.

Communications

46

11.5.

Exceptions to Covenants

48

11.6.

Survival

48

11.7.

GOVERNING LAW

48

11.8.

Maximum Interest Rate

48

11.9.

ENTIRETY AND AMENDMENTS

49

11.10.

Waivers

49

11.11.

Multiple Counterparts.

50

11.12.

Parties Bound; Participations and Assignments

50

11.13.

CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL

52

11.14.

Payment of Expenses

53

11.15.

Invalid Provisions

53

11.16.

Borrowers' Right of Offset

54

11.17.

Indemnification of Lenders

54

11.18.

Designation of EDS Affiliates as Borrowers

55

11.19.

Lenders' Right of Setoff; Payments Set Aside; Sharing of Payments.

55

 

 

 

iii

--------------------------------------------------------------------------------

 

EXHIBITS AND SCHEDULES

 

Exhibit A‑1

Form of EDS Committed Loan Note

Exhibit A‑2

Form of Committed Loan Note for Borrowers other than EDS

Exhibit B

Form of Term Note

Exhibit C

Form of Bid Rate Note

Exhibit D

Form of Unconditional Guaranty Agreement

Exhibit E

Form of Notice of Advance

Exhibit F

Form of Request for Bids

Exhibit G

Form of Offer of Bid Rate Loans

Exhibit H

Form of Notice of Continuation/Conversion

Exhibit I

Form of Notice of Term Loan Conversion

Exhibit J

Form of Notice of Term Loan Rollover

Exhibit K

Form of Assignment and Acceptance

Exhibit L

Form of Opinion of Counsel

Exhibit M

Form of Bid Rate Loan Confirmation

Exhibit N

Form of Officers' Certificate

 

Schedule 1

Lender Information

Schedule 2

Designated EDS Affiliates

Schedule 6.1

Litigation

 

iv

--------------------------------------------------------------------------------

 

 

REVOLVING CREDIT AND TERM LOAN AGREEMENT

            This Revolving Credit and Term Loan Agreement (the "Agreement") is
entered into as of the 15th day of September, 1999, by and among Electronic Data
Systems Corporation, a Delaware corporation (hereinafter called "EDS"), the
financial institutions listed on the signature pages of this Agreement under the
heading "LENDERS," and which hereafter become parties hereto pursuant to Section
11.12 hereof, including BANK OF AMERICA, N.A., THE CHASE MANHATTAN BANK,
CITIBANK, N.A., and MORGAN GUARANTY TRUST COMPANY OF NEW YORK, as Agents, BANCO
SANTANDER CENTRAL HISPANO, S.A. - NEW YORK BRANCH, THE DAI-ICHI KANGYO BANK,
LIMITED, NEW YORK BRANCH, PNC BANK NATIONAL ASSOCIATION, and WACHOVIA BANK,
N.A., as Co-Agents,  and CITIBANK, N.A., as Administrative Agent for such
lenders to the extent and in the manner provided in Article X below
("Administrative Agent").

W I T N E S S E T H:

            WHEREAS, EDS has requested that Lenders (as hereinafter defined)
provide EDS and certain EDS Affiliates (as hereinafter defined) with a revolving
credit and term loan facility and Lenders are willing to provide such a facility
to EDS and such EDS Affiliates upon the terms and subject to the conditions
hereinafter set forth;

            NOW, THEREFORE, in consideration of the mutual promises herein
contained and for other good and valuable consideration, the parties hereto
hereby agree as follows:

 ARTICLE I

 DEFINITION OF TERMS

            1.1.      Definitions .  As used herein, the following terms have
the meanings assigned to them in this Article I or in the section or recital
referred to below:

            Accounts shall have the meaning assigned to such term in Section
11.16.

            Adjusted CD Rate means, for any day, a rate per annum determined
pursuant to the following formula:

            ACDR (%        [CDBR      ]*  +           AR

            per annum) =    [1.00 -DRP]    

where CDBR equals the CD Base Rate in effect on such day (expressed as a
decimal), DRP equals the Domestic Reserve Percentage in effect on such day and
AR equals the Assessment Rate in effect on such day (expressed as a decimal).

                        *          The amount in brackets being rounded upward,
if necessary, to the next higher 1/10,000th of 1%.

1

--------------------------------------------------------------------------------

 

            Administrative Agent shall have the meaning assigned to such term in
the preamble hereof.

            Advance means an amount loaned to one or more Borrowers by any
Lender pursuant to this Agreement.

            Affiliate of any Person means any other Person which, directly or
indirectly, controls, is controlled by or is under common control with such
Person.  A Person shall be deemed to be "controlled by" any other Person if such
Person possesses, directly or indirectly, power to direct or cause the direction
of the management and policies of such Person whether by contract or otherwise.

            Aggregate Committed Sum means, as of any date, the aggregate of the
Committed Sums of all Lenders in effect on such date.

            Agreement means this Revolving Credit and Term Loan Agreement,
including the Schedules and Exhibits hereto, as the same may be renewed,
extended, amended, supplemented, or modified from time to time.

            Applicable Lending Office means, with respect to each Lender, such
Lender's Eurodollar Lending Office for Eurodollar Loans and such Lender's
Domestic Lending Office for all Loans other than Eurodollar Loans.

            Applicable Margin, with respect to the calculation of the CD Rate or
the Eurodollar Rate, means the applicable percentage amount set forth in the
table below:

            Committed Loans:

                        Eurodollar Loans:         0.200%

                        CD Loans:                      0.325%

            Term Loans:

                        Eurodollar Loans:         0.300%

                        CD Loans:                      0.425%

            Assessment Rate means, for any day, the lowest net annual assessment
rate (rounded upward, if necessary, to the next higher 1/10,000th of 1%)
determined by the Administrative Agent to be generally applicable to member
banks of the Federal Reserve System in New York City with deposits exceeding Two
Hundred Fifty Million Dollars ($250,000,000), and which meet the highest minimum
capitalization ratios and supervisory subgroup designations specified by
applicable Tribunals for qualification for the lowest assessment rate as of the
date of such determination.

            Assignee shall have the meaning assigned to such term in Section
11.12(c).

2

--------------------------------------------------------------------------------

 

            Availability Date means September 15, 1999.

            Base Rate, with respect to any day, means the greater of (a) the
average of the rates of interest publicly announced by each Domestic Reference
Bank as its Dollar prime rate, base lending rate or reference rate as in effect
for that day or (b) the Federal Funds Rate plus 0.50% per annum, all as
determined by Administrative Agent and notified to EDS.  Each change in the
prime rate or base lending rate so announced by such Domestic Reference Bank
will be effective as of the effective date of the announcement or, if no
effective date is specified, as of the date of the announcement.  Such rate is a
reference rate only and is not intended to be the lowest rate of interest
charged by Lenders in connection with extensions of credit to debtors.

            Bid Date shall have the meaning assigned to such term in Section
2.3(b).

            Bid Rate means, with respect to each Lender, the rate of interest
bid by such Lender with respect to a Bid Rate Loan in response to a Request for
Bids.

            Bid Rate Loan and Bid Rate Loans shall have the meanings assigned to
such terms in Section 2.3.

            Bid Rate Loan Borrowing Date means the proposed date of availability
of a Bid Rate Loan requested by a Borrower in its Request for Bids.

           Bid Rate Loan Confirmation shall have the meaning assigned to such
term in Section 2.3(d).

            Bid Rate Notes shall have the meaning assigned to such term in
Section 3.1 and Bid Rate Note shall mean any of the Bid Rate Notes.

            Borrower means EDS and any Designated EDS Affiliate if, at the time
in question, such Designated EDS Affiliate has an outstanding request for a Loan
or a Bid Rate Loan or is obligated for payment of one or more Loans or Bid Rate
Loans outstanding hereunder, and Borrowers means all of the Persons that meet
the foregoing criteria, in each case as designated in the applicable Notice(s)
of Advance, Request(s) for Bids or Notice(s) of Continuation/Conversion.

            Borrowing Date means the date requested by a Borrower on which a
Loan is to be advanced.

            Business Day means any day, other than a Saturday or Sunday, on
which commercial banks generally are open for business in Dallas, Texas and New
York, New York, and in each other location of a Lender's Applicable Lending
Office.

3

--------------------------------------------------------------------------------

 

            CD Base Rate means, with respect to any Interest Period, the rate of
interest determined by Administrative Agent to be the arithmetic average
(rounded upward, if necessary, to the next higher 1/10,000th of 1%) of the
prevailing rates per annum bid at 9:00 a.m. (New York time) (or as soon
thereafter as practicable) on the first day of such Interest Period by two (2)
or more New York certificate of deposit dealers of recognized standing for the
purchase at face value from each Domestic Reference Bank of its certificates of
deposit in an amount comparable to the unpaid principal amount of the CD Loan of
Lenders to which such Interest Period applies and having a maturity equal to
such Interest Period.

            CD Loan means any Loan hereunder bearing interest at a rate that is
calculated by reference to the CD Base Rate.

            CD Rate means the Adjusted CD Rate plus the Applicable Margin.

            Change of Control means the acquisition by any Person or any
combination of a Person and its Affiliates, of an aggregate of more than fifty
percent (50%) of the total issued and outstanding shares of the voting stock of
EDS.

            Code means the Internal Revenue Code of 1986, as amended, and all
regulations promulgated and rulings issued thereunder.

            Commitment means the obligation of each Lender to make Advances to
Borrowers under this Agreement.

            Commitment Termination Date means 12:00 noon (New York, New York
time) on the 364th day after the Availability Date, or such later date as may be
accepted by one or more Lenders pursuant to Section 2.4; provided, however, as
to any Lender which does not agree to a requested extension of the Commitment
Termination Date, the Commitment Termination Date for such Lender shall continue
to be the date so scheduled prior to EDS's request that such Lender extend the
Commitment Termination Date.

            Committed Loan means any Advance by any Lender to any Borrower
pursuant to such Lender's Commitment and Committed Loans shall mean all of such
Loans.

            Committed Loan Notes shall have the meaning assigned to such term in
Section 3.1, and Committed Loan Note shall mean any of the Committed Loan Notes.

            Committed Sum means, for each Lender, the maximum aggregate
principal sum which such Lender has committed to lend to Borrowers as set forth
in Schedule 1 opposite to such Lender's name and the caption "Amount of
Commitment," subject, however, to any increases or reductions in such Lender's
Committed Sum occurring during the term of the Facility.

            Compensation Rate means, for any day, the Federal Funds Rate for
such day.

            Debt of any Person means all obligations, contingent or otherwise,
which in accordance with GAAP should be classified upon such Person's balance
sheet as liabilities, but in any event including liabilities secured by any lien
or encumbrance existing on property owned or acquired by such Person or a
Subsidiary thereof (whether or not the liability secured thereby shall have been
assumed), obligations which have been or under GAAP should be capitalized for
financial reporting purposes, obligations under acceptance facilities and
reimbursement obligations and all guaranties, endorsements, and other contingent
obligations with respect to Debt of others, including, but not limited to, any
obligations to acquire any such Debt, to purchase, sell, or furnish property or
services primarily for the purpose of enabling such other Person to make payment
of any of such Debt, or to otherwise assure the owner of any of such Debt
against loss with respect thereto.

4

--------------------------------------------------------------------------------

 

            Debtor Relief Laws means the Bankruptcy Code of the United States of
America and all other applicable domestic or foreign liquidation,
conservatorship, bankruptcy, moratorium, rearrangement, receivership,
insolvency, reorganization, fraudulent transfer or conveyance Laws, suspension
of  payments, or similar Laws from time to time in effect affecting the Rights
of creditors generally.

            Default shall have the meaning assigned to such term in Article
VIII.

            Designated EDS Affiliate means any EDS Affiliate if, at the time in
question, such EDS Affiliate is named on Schedule 2 hereto, as such Schedule is
supplemented or amended pursuant to Section 11.18.

            Dollars and the symbol $ mean lawful money of the United States of
America.

            Domestic Lending Office means, as to each Lender, its office or
branch identified in Schedule 1 as its Domestic Lending Office or such other
office or branch of such Lender as such Lender may from time to time specify to
EDS and the Administrative Agent.

            Domestic Reference Banks means Citibank, N.A., and Bank of America,
N.A., and Domestic Reference Bank means each of them; provided that if any
Domestic Reference Bank regularly fails to provide quotations to the
Administrative Agent or regularly provides quotations that in the judgment of
EDS are not representative of the rates at which deposits are generally
available to Lenders, EDS may request (by notice to the Administrative Agent,
which shall promptly notify the other parties hereto) that such bank be replaced
as a Domestic Reference Bank by another Lender.

            Domestic Reserve Percentage means, for any day, that percentage
(expressed as a decimal) which Administrative Agent determines is in effect on
such day, as prescribed by the Board of Governors of the Federal Reserve System
(or any successor) for determining the maximum reserve requirement (including
without limitation, any basic, supplemental, marginal and emergency reserves)
for a member bank of the Federal Reserve System in New York City with deposits
exceeding Two Hundred Fifty Million Dollars ($250,000,000) in respect of new
non‑personal time deposits in Dollars in New York City having a maturity equal
to the related Interest Period and in an amount of $100,000 or more.

            EDS shall have the meaning assigned to such term in the preamble
hereof.

5

--------------------------------------------------------------------------------

 

            EDS Affiliate means any Person which is, directly or indirectly,
wholly or partially owned by EDS.

            ERISA means the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and rulings issued
thereunder.

            Eurocurrency Business Day means a Business Day on which dealings in
Eurodollar deposits are carried out in the London interbank market.

            Eurocurrency Reserve Percentage means, for any day, that percentage
(expressed as a decimal) which Administrative Agent determines is in effect on
such day, as prescribed by the Board of Governors of the Federal Reserve System
(or any successor), at which reserves (including without limitation any basic,
supplemental, marginal and emergency reserves) are imposed by the Board of
Governors of the Federal Reserve System in respect of "eurocurrency
liabilities," as defined under Regulation D of the Board of Governors of the
Federal Reserve System (or any applicable regulation which may be substituted
for Regulation D).

            Eurodollar Lending Office means, as to each Lender, its office or
branch in London or New York City identified in Schedule 1 as its Eurodollar
Lending Office or such other office or branch of such Lender as such Lender may
hereafter designate by notice to EDS and the Administrative Agent, but no such
designation shall be effective if EDS notifies such Lender and the
Administrative Agent promptly thereafter that, in EDS's reasonable
determination, such designation would have adverse consequences to EDS or any
other Borrower to a material extent.

            Eurodollar Loan means any Loan or Bid Rate Loan hereunder bearing
interest at a rate that is calculated by reference to the LIBOR Rate.

            Eurodollar Rate means the LIBOR Rate for Dollars plus the Applicable
Margin.

            Eurodollar Reference Banks means Citibank, N.A., and Bank of
America, N.A., and Eurodollar Reference Bank means each of them; provided that
if any Eurodollar Reference Bank regularly fails to provide quotations to the
Administrative Agent or regularly provides quotations that in the judgment of
EDS are not representative of the rates at which deposits are generally
available to Lenders in the relevant currencies, EDS may request (by notice to
the Administrative Agent, which shall promptly notify the other parties hereto)
that such Eurodollar Reference Bank be replaced as a Eurodollar Reference Bank
by another Lender.

            Excluded Tax means any, and Excluded Taxes means all, Taxes imposed
on or measured by the net income of any Lender or the Administrative Agent, and
franchise taxes imposed on any of them, by the jurisdiction under the laws of
which such Lender or the Administrative Agent (as the case may be) is organized
or any political subdivision thereof and, in the case of each Lender, Taxes
imposed on its net income, and franchise taxes imposed on it, by the
jurisdiction of such Lender's Applicable Lending Office or any political
subdivision thereof.

6

--------------------------------------------------------------------------------

 

            Exhibit means an exhibit attached hereto unless otherwise specified.

            Extension Response Date shall have the meaning assigned to such term
in Section 2.4.

           Facility means the 364‑day revolving credit and term loan facility
provided for in this Agreement.

            Federal Funds Rate for any day means the rate set forth for such day
(or, if such day is not a Business Day the next preceding Business Day) opposite
the caption "Federal Funds (Effective)" in the weekly statistical release
designated as "H.15(519)", or any successor publication, published by the Board
of Governors of the Federal Reserve System or, if such rate is not so published
for any day which is a Business Day, the average of quotations for such day on
overnight Federal funds transactions received by Administrative Agent from three
(3) Federal funds brokers of recognized standing selected by it.

            Financial Statements means the consolidated balance sheet of EDS and
its Subsidiaries and the consolidated statements of income, cash flows, and
shareholders' equity of EDS and its Subsidiaries.

            Fixed Rate Loan means a Bid Rate Loan bearing interest at a fixed
percentage rate per annum specified by the Lender making such Bid Rate Loan in
its offer of Bid Rate Loans.

            GAAP means all applicable generally accepted accounting principles
of the Accounting Principles Board of the American Institute of Certified Public
Accountants and the Financial Accounting Standards Board which are applicable as
of the date in question.

            Guaranty means that certain Unconditional Guaranty Agreement
substantially in the form of Exhibit D hereto, executed by EDS in favor of the
Lenders, and delivered to the Administrative Agent, as the same may be amended
or restated from time to time.

            Highest Lawful Rate means the maximum nonusurious interest rate or
amount of interest which, under applicable law, any Lender is allowed to
contract for, charge, take, collect, reserve, or receive.

            Indemnified Liability and Indemnified Liabilities shall have the
meanings assigned to such terms in Section 11.17.

            Indicated Rate means, with respect to any Interest Period, the rate
for deposits in Dollars for a period comparable to the relevant Interest Period
which appears on the Telerate Page 3750 as of 11:00 a.m. London time two (2)
Eurocurrency Business Days preceding the first day of the relevant Interest
Period or, if Telerate Page 3750 is unavailable at such time, the rate which
appears on the Reuters Screen ISDA Page as of such date and time; provided,
however, that if Administrative Agent determines that the relevant foregoing
source is unavailable for any Interest Period, Indicated Rate means the rate of
interest determined by Administrative Agent to be the average (rounded upward,
if necessary, to the nearest 1/10,000th of 1%) of the rates per annum at which
deposits in Dollars in immediately available funds are offered to each of the
Eurodollar Reference Banks two (2) Eurocurrency Business Days preceding the
first day of the relevant Interest Period by prime banks in the London interbank
Eurodollar market as of 11:00 a.m. London time for delivery on the first day of
such Interest Period, for the number of days comprised therein and in an amount
comparable to the amount of the relevant Loan.

7

--------------------------------------------------------------------------------

 

            Interest Option shall have the meaning assigned to such term in
Section 2.5(c).

            Interest Payment Date means, as to any Base Rate Loan, each
Quarterly Date to occur  while such Base Rate Loan is outstanding, and the date
such Base Rate Loan is paid in full.

            Interest Period means (a) with respect to each Loan consisting of a
Eurodollar Loan or a Bid Rate Loan (other than a Bid Rate Loan which is a Fixed
Rate Loan), the period commencing on the date of such Loan, or on the last day
of the immediately preceding Interest Period in the case of a continuation or
conversion, and ending on the numerically corresponding day in the first,
second, third, or sixth month thereafter, as the applicable Borrower may elect
in the applicable Notice of Advance, Notice of Acceptance, Request for Bids or
Notice of Continuation/Conversion, (b) with respect to each Loan consisting of a
CD Loan, the period commencing on the date of such Loan, or on the last day of
the immediately preceding Interest Period in the case of a continuation or
conversion, and ending 30, 60, 90 or 180 days thereafter as the applicable
Borrower may elect in the applicable Notice of Advance, Notice of Acceptance or
Notice of Continuation/Conversion and (c) with respect to any Bid Rate Loan
which is a Fixed Rate Loan, the period commencing on the date of such Fixed Rate
Loan and ending such number of days thereafter (which shall not be less than
fifteen (15) days or more than one hundred eighty‑three (183) days after such
date) as selected by the relevant Borrower in its Notice of Acceptance. 
Notwithstanding the above, (x) any Interest Period which would otherwise end on
a day that is not a Business Day, or Eurocurrency Business Day, as appropriate,
shall be extended to the next succeeding Business Day, or Eurocurrency Business
Day, as appropriate, unless, in the case of Eurodollar Loans, such next
succeeding Eurocurrency Business Day falls in another calendar month, in which
case such Interest Period shall end on the next preceding Eurocurrency Business
Day, (y) in the case of Eurodollar Loans, any Interest Period which begins on
the last Eurocurrency Business Day of a calendar month (or on a day for which
there is no numerically corresponding day in the calendar month at the end of
such Interest Period) shall end on the last Eurocurrency Business Day of a
calendar month, and (z) no Interest Period may end later than (i) the Commitment
Termination Date, except an Interest Period for a Committed Loan that is to be
converted to a Term Loan pursuant to a Notice of Term Loan Conversion, or (ii)
for any Term Loan, the Term Loan Maturity Date.

            Law means all applicable statutes, laws, ordinances, regulations,
orders, writs, injunctions, or decrees of any Tribunal and any treaties or
international conventions.

            Lender means a financial institution identified in Schedule 1 or
added pursuant to Section 11.12 hereof, in each case, for the account of the
Applicable Lending Office, and Lenders means all such financial institutions.

8

--------------------------------------------------------------------------------

 

            LIBOR Rate means, with respect to any Interest Period, an interest
rate per annum (rounded upward, if necessary, to the next higher 1/10,000th of
1%) determined by Administrative Agent two (2) Eurocurrency Business Days prior
to the first day of such Interest Period to be the quotient obtained by dividing
(a) the Indicated Rate for such Interest Period by (b) a percentage equal to
100% minus the Eurocurrency Reserve Percentage, if applicable.

            Litigation means any proceeding, claim, lawsuit, or investigation
conducted or threatened by or before any Tribunal.

            Loan means any Committed Loan or Term Loan by any Lender to any
Borrower and Loans shall mean all of such Committed Loans and Term Loans.

            Loan Documents means (a) this Agreement, (b) the Notes, (c) the
Guaranty, and (d) any and all other agreements ever delivered pursuant to this
Agreement, as the same may be renewed, extended, restated, amended, or
supplemented from time to time.

            Majority Lenders shall mean, as of any date, Lenders representing
greater than 51% of (a) at any time Lenders are committed to lend hereunder, the
sum of (i) the Aggregate Committed Sum plus (ii) the aggregate unpaid principal
amount of all Term Loans, if any, or (b) at any time after the Commitments shall
have expired or terminated, (i) at any time that Loans are outstanding, the
aggregate unpaid principal amount of the Loans, and (ii) at any time that no
Loans are outstanding, the aggregate unpaid principal amount of the Bid Rate
Loans.

            Material Adverse Effect means any set of circumstances or events
which would reasonably be expected to (a) have any material adverse effect upon
the validity or enforceability of this Agreement, any Note or the Guaranty, (b)
be material and adverse to the financial condition of EDS and its Subsidiaries
taken as a whole, (c) materially impair the ability of EDS and its Subsidiaries,
taken as a whole, to fulfill their obligations under the terms and conditions of
the Loan Documents, or (d) cause a Default or a Potential Default.

            Multiemployer Plan means a multiemployer plan as defined in sections
3(37) or 4001(a)(3) of ERISA or section 414 of the Code to which EDS or any of
its Subsidiaries is making, or has made, or is accruing, or has accrued, an
obligation to make contributions.

           Net Income means, with respect to any Person for any period, the net
income or loss of such Person for such period, determined in accordance with
GAAP, except that extraordinary and non‑recurring gains and losses as determined
in accordance with GAAP shall be excluded.

            Net Worth means the excess, if any, of (a) the total assets of EDS
and its consolidated Subsidiaries over (b) without duplication, all items of
indebtedness, obligation, or liability which would be classified as liabilities
of EDS and its consolidated Subsidiaries, each to be determined in Dollars in
accordance with GAAP.

            Notes shall have the meaning assigned to such term in Section 3.1
and Note shall mean any of the Notes.

9

--------------------------------------------------------------------------------

 

            Notice of Acceptance means a notice by a Borrower to the
Administrative Agent accepting an offer for a Bid Rate Loan.

            Notice of Advance means a notice submitted and executed by a
Borrower (and, if such Borrower is not EDS, by such Borrower and EDS), which
notice shall be irrevocable and binding, requesting a Committed Loan, which
Notice of Advance shall be substantially in the form of Exhibit E.

            Notice of Continuation/Conversion shall have the meaning assigned to
such term in Section 3.4 and shall be substantially in the form of Exhibit H.

            Notice of Rejection means a notice by a Borrower to the
Administrative Agent rejecting an offer for a Bid Rate Loan.

            Notice of Term Loan Conversion shall have the meaning assigned to
such term in Section 2.5.

            Notice of Term Loan Rollover shall have the meaning assigned to such
term in Section 2.5(c).

            Obligation means all present and future indebtedness, obligations
and liabilities, and all renewals, extensions, and modifications thereof, now or
hereafter owed to Lenders by each Borrower arising from, by virtue of, or
pursuant to any Loan Document, together with all interest lawfully accruing
thereon and reasonable costs, reasonable expenses, and reasonable attorneys'
fees incurred in the enforcement or collection thereof.

            Offer of Bid Rate Loans shall mean a duly completed Offer of Bid
Rate Loans, substantially in the form of Exhibit G, delivered by a Lender to
Administrative Agent in connection with a Bid Rate Loan.

            Participant shall have the meaning assigned to such term in Section
11.12(b).

            Payment Office means the principal office of Administrative Agent in
New York City, located on the date hereof at 399 Park Avenue, New York, New York
10043, which may be changed by written notice to EDS and the Lenders.

            PBGC means the Pension Benefit Guaranty Corporation, or any
successor thereto.

            Pension Plan means an employee pension benefit plan as defined in
section 3(2) of ERISA which is maintained or contributed to by EDS or any
Subsidiary of EDS for employees of EDS or any Subsidiary of EDS, excluding any
Multiemployer Plan.

            Percentage means, at any time, for each Lender, the percentage
obtained by (x) dividing such Lender's Committed Sum by the Aggregate Committed
Sum and (y) multiplying the product so obtained by 100.

10

--------------------------------------------------------------------------------

 

            Person means any individual, entity, or Tribunal.

            Potential Default means the occurrence of any event specified in
Section 8.1 which, with notice or lapse of time or both, as provided in Section
8.1, could become a Default.

            Process Agent means Prentice Hall Systems, Inc., 15 Columbus Circle,
New York, New York 10023‑7773.

            Pro Rata means, at any time, for each Lender, the ratio of the
unpaid principal balance of the Loans made by such Lender to the unpaid
principal balance of all Loans.

            Purchasing Lender shall have the meaning assigned to such term in
Section 2.4.

            Quarterly Date means the last Business Day of each December, March,
June and September during the term of this Agreement.

            Reference Banks means the Domestic Reference Banks and the
Eurodollar Reference Banks and Reference Bank means any of them.

            Register shall have the meaning assigned to such term in Section
11.12(d).

            Reportable Event shall have the meaning assigned thereto under
Section 4043 of ERISA.

            Request For Bids means a duly completed Request for Bids,
substantially in the form of Exhibit F, delivered by a Borrower to
Administrative Agent in connection with a Bid Rate Loan.

            Rights means rights, remedies, powers, privileges, and benefits.

            Schedule means a schedule attached hereto unless specified
otherwise.

            Section means a section or subsection of this Agreement unless
specified otherwise.

            Subsidiary of a Person means any Person (and Subsidiaries means all
of such Persons), whether or not existing on the date of this Agreement, of
which an aggregate of 50% or more (in number of votes) of the securities having
ordinary voting power for the election of directors (or individuals performing
similar functions), or comparable ownership interest, is owned of record or
beneficially, directly or indirectly, by such Person, by one or more of the
other Subsidiaries of such Person, or by a combination thereof.

            Taxes means all taxes, assessments, fees, levies, imposts, duties,
deductions, withholdings, or other charges of any nature whatsoever from time to
time or at any time imposed by any Law or Tribunal.

            Terminating Lender shall have the meaning assigned to such term in
Section 2.4.

11

--------------------------------------------------------------------------------

 

            Term Loan and Term Loans shall have the meanings assigned to such
terms in Section 2.5.

            Term Loan Maturity Date shall have the meaning assigned to such term
in Section 2.5(b).

            Term Note shall have the meaning assigned to such term in Section
2.5 and Term Notes shall mean all of the Term Notes.

            Tribunal means any (a) local, state, or federal judicial, executive,
or legislative authority, including, without limitation, any governmental agency
or regulatory authority, whether of the United States or any other country, or
(b) private arbitration board or panel.

            1.2.      Other Definitional Provisions .

                        (a)        Other Agreements.  All terms defined in this
Agreement shall have the above‑defined meanings when used in the Notes or any
Loan Documents, and any certificate, report or other document made or delivered
pursuant to this Agreement, unless the context therein shall otherwise require.

                        (b)        To/From.  Relative to the determination of
any period of time, "from" means "from and including" and "to" or "until" means
"to but excluding".

                        (c)        References to Loan Documents.  The words
"hereof," "herein," "hereunder" and similar terms when used in any Loan Document
shall refer to such Loan Document as a whole and not to any particular provision
thereof.

                        (d)        Accounting Terms.  As used herein and in any
certificate or other document made or delivered pursuant thereto, accounting
terms relating to Borrowers but not defined in Article I and accounting terms
partly defined in Article I shall have the respective meanings given to them
under GAAP.

                        (e)        Include/Including.  The term "including" (and
with correlative meaning "include") means including without limiting the
generality of any description preceding such term.

ARTICLE II

FACILITY

            2.1.      Committed Loans .  Subject to and in reliance upon the
terms, conditions, representations, and warranties contained in this Agreement,
each Lender, severally, and not jointly, agrees to make Advances in Dollars to
EDS and any of the Designated EDS Affiliates so long as the aggregate principal
amount of the Committed Loans from such Lender outstanding never exceeds such
Lender's Committed Sum; provided that, the aggregate outstanding principal
amount of all Committed Loans and Bid Rate Loans from all Lenders shall not
exceed the Aggregate Committed Sum.  Notwithstanding anything to the contrary
set forth herein, any Lender may make and have outstanding one or more Bid Rate
Loans which, when aggregated with the outstanding principal amount of all
Committed Loans from such Lender, would exceed such Lender's Committed Sum. 
Administrative Agent shall maintain a record of each Lender's Committed Sum,
Percentage, Committed Loans, Term Loans and Bid Rate Loans.  Each Lender's
Commitment shall continue in full force and effect until and expire on, the
applicable Commitment Termination Date, and no Lender shall have any obligation
to make any Committed Loan thereafter; provided that, each Borrower's Obligation
and Lender's Rights under the Loan Documents shall continue in full force and
effect until such Borrower's Obligation is paid and performed in full and
provided, further, that, pursuant to the terms of Section 2.5, Borrowers may
convert the outstanding principal balance of the Committed Loans to Term Loans. 
From and after the Availability Date, through and including the final Commitment
Termination Date, EDS and each Designated EDS Affiliate may borrow, repay, and
reborrow Committed Loans and Bid Rate Loans hereunder, subject as respects Bid
Rate Loans to Section 2.3.

12

--------------------------------------------------------------------------------

 

            2.2.      Committed Loan Borrowing Procedure; Disbursement .

                        (a)        Notice of Borrowing of Committed Loans.  Each
Committed Loan shall be made following a Borrower's Notice of Advance to
Administrative Agent requesting a Committed Loan on a certain Borrowing Date. 
Each Notice of Advance shall be given to Administrative Agent in writing or by
telegraph, telex or telecopy, or by telephonic notice (followed by a written
confirmation) (i) not later than 11:00 a.m., New York, New York time on the
proposed Borrowing Date of each Committed Loan which is a Base Rate Loan, which
proposed Borrowing Date shall be a Business Day, (ii) not later than 11:00 a.m.,
New York, New York time on the Business Day that is two (2) Business Days before
the proposed Borrowing Date of each Committed Loan which is a CD Loan, which
proposed Borrowing Date shall be a Business Day, and (iii) not later than 11:00
a.m., New York, New York time on the Eurocurrency Business Day that is three (3)
Eurocurrency Business Days before the proposed Borrowing Date of each Committed
Loan which is a Eurodollar Loan, which proposed Borrowing Date shall be a
Eurocurrency Business Day.  Each Committed Loan, except Committed Loans for the
remaining unborrowed Aggregate Committed Sum, shall be in an amount of not less
than $5,000,000 or, if greater, an integral multiple of $1,000,000.

                        (b)        Funding of Committed Loans.  After receiving
a Notice of Advance in the manner provided herein, Administrative Agent shall
promptly notify each Lender by telephone (confirmed immediately by telex, cable
or telecopy), telecopy, telex or cable of the terms of the Notice of Advance and
such Lender's Percentage of the requested Committed Loan.  Each Lender shall,
before 1:00 p.m., New York, New York time on the Borrowing Date specified in the
Notice of Advance, deposit with Administrative Agent at its Payment Office such
Lender's Percentage of such Committed Loan in immediately available funds.  Upon
fulfillment of all applicable conditions set forth herein, including receipt by
Administrative Agent of a duly executed Committed Loan Note for each Lender from
the relevant Borrower (provided, however, that EDS shall be required only to
provide to each Lender a Committed Loan Note in the form of Exhibit A‑1 to
evidence all Committed Loans from such Lender to EDS) and after receipt by
Administrative Agent of such funds, Administrative Agent shall pay or deliver
all funds so received to the order of the relevant Borrower to the account
specified in the Notice of Advance.

13

--------------------------------------------------------------------------------

 

                        (c)        Failure to Fund Committed Loans.  The failure
of any Lender to make any Advance required to be made by it hereunder shall not
relieve any other Lender of its obligation to make its Advance hereunder.  If
any Lender fails to provide its Percentage of any Committed Loan and if all
conditions to such Committed Loan have apparently been satisfied, Administrative
Agent will make available to the relevant Borrower the funds received by it from
the other Lenders.  Neither Administrative Agent nor any Lender shall be
responsible for the performance by any other Lender of its obligations
hereunder.  Upon the failure of a Lender to make an Advance required to be made
by it hereunder, Administrative Agent shall notify EDS, the relevant Borrower
(if other than EDS) and all Lenders, and shall consult with all Lenders (other
than the defaulting Lender) to determine whether one or more of such Lenders
will make an additional Advance to cover the shortfall created by the defaulting
Lender's failure to fund its Advance.  If Lenders decline to cover such
shortfall, Administrative Agent shall use good faith efforts to obtain one or
more banks, acceptable to EDS, to replace the defaulting Lender, but neither
Administrative Agent nor any other Lender shall have any liability or obligation
whatsoever as a result of the failure to obtain a replacement for such Lender.

                        (d)        Funding by Administrative Agent.  Unless
Administrative Agent shall have received notice from a Lender prior to the date
of any Committed Loan that such Lender will not make available to Administrative
Agent such Lender's Percentage of such Committed Loan, Administrative Agent may
assume that such Lender has made such amount available to Administrative Agent
on the date of such Committed Loan in accordance with this Section 2.2. 
Administrative Agent may, in reliance upon such assumption, make available a
corresponding amount to or on behalf of the relevant Borrower on such date.  If
and to the extent any Lender shall not have so made its Percentage of any
Committed Loan available to Administrative Agent, the relevant Borrower shall
repay to Administrative Agent forthwith on demand such corresponding amount
together with interest thereon, for each day from the date such amount is made
available to or on behalf of such Borrower until the date such amount is repaid
to Administrative Agent, at the rate per annum applicable to the Committed Loan
in question.  Each Lender shall record in its records, or at its option on the
schedule attached to its applicable Committed Loan Note, the date and amount of
each Committed Loan made by such Lender thereunder, each repayment or prepayment
thereof, and the dates on which each Interest Period for such Committed Loan
shall begin and end.  The aggregate unpaid principal amount so recorded shall be
rebuttable presumptive evidence of the principal amount owing and unpaid on such
Committed Loan Note.  The failure to so record or any error in so recording any
such amount shall not, however, limit or otherwise affect the obligations of any
Borrower hereunder or under any Committed Loan Note to repay the principal
amount of each Committed Loan to such Lender together with all interest accruing
thereon.

14

--------------------------------------------------------------------------------

 

            2.3.      Bid Rate Loans .  From time to time, each Borrower may
request that Lenders make one or more Advances available to such Borrower under
the Facility for the same purposes expressed herein, at an interest rate and
subject to other terms and conditions to be determined in accordance with this
Section 2.3 (each, a "Bid Rate Loan" and collectively, the "Bid Rate Loans")
pursuant to the procedure described below.

                        (a)        Requests for Bids.  Except as otherwise
provided herein, each Borrower may from time to time request that Administrative
Agent invite bids for Bid Rate Loans, which requests shall be made by delivering
to Administrative Agent a completed Request for Bids not later than 11:00 a.m.,
New York, New York time, (i) on the Eurocurrency Business Day that is four (4)
Eurocurrency Business Days before the proposed Bid Rate Loan Borrowing Date for
a Eurodollar Loan; and (ii) on the Business Day that is one (1) Business Day
before the proposed Bid Rate Loan Borrowing Date for a Fixed Rate Loan.  Each
Request For Bids shall be irrevocable and shall specify (A) the proposed Bid
Rate Loan Borrowing Date, which date shall be a Eurocurrency Business Day, if
the requested Bid Rate Loan is a Eurodollar Loan, or a Business Day in all other
cases, (B) the amount which the Borrower proposes to borrow on such date, which
amount shall be not less than $5,000,000 or, if greater, an integral multiple of
$1,000,000, (C) whether the Lenders should offer to make Eurodollar Loans and/or
Fixed Rate Loans, (D) the Interest Period(s) applicable to such proposed
borrowing, if the proposed Bid Rate Loan is to be a Eurodollar Loan, (E) the
term of the proposed Bid Rate Loan, (F) the account into which the Advance of
the Bid Rate Loan is to be made and (G) such other information as is provided
for in Exhibit F.  Administrative Agent, promptly after receipt by it of a
Request For Bids, shall notify each Lender by telecopy of its receipt of a
Request For Bids and the contents thereof and shall invite bids from each
Lender.

                        (b)        Offers by Lenders.  Prior to 10:00 a.m., New
York, New York time, (i) on the Eurocurrency Business Day at least three (3)
Eurocurrency Business Days prior to the proposed Bid Rate Loan Borrowing Date,
if the requested Bid Rate Loan is a Eurodollar Loan or (ii) on the proposed Bid
Rate Loan Borrowing Date if the requested Bid Rate Loan is a Fixed Rate Loan
(the "Bid Date"), each Lender willing to make a Bid Rate Loan shall provide
notice to Administrative Agent of such Lender's offer to provide a Bid Rate Loan
in response to the relevant Borrower's Request For Bids by delivering to
Administrative Agent an Offer of Bid Rate Loans.  Such Offer of Bid Rate Loans
shall specify the minimum and maximum amount of the Bid Rate Loan such Lender
would be willing to provide (which amount may exceed such Lender's Committed
Sum), the Interest Period(s) relative thereto, if the offered Bid Rate Loan is
to be a Eurodollar Loan, the Bid Rate for such Bid Rate Loan, any other
information provided for in Exhibit G and all other terms and conditions
required by such Lender.  At or prior to 10:30 a.m. New York, New York time, on
the Bid Date, Administrative Agent shall provide notice to the Borrower having
submitted the relevant Request For Bids of all of the information provided to
Administrative Agent by Lenders in response to such Request For Bids; provided,
however, if Administrative Agent, in its capacity as a Lender, shall elect to
make any such offer, it shall notify the relevant Borrower of such offer before
9:00 a.m., New York, New York time, on the date on which notice of such election
is to be given to the Administrative Agent by the other Lenders.

15

--------------------------------------------------------------------------------

 

                        (c)        Acceptance of Bids.  The Borrower having
issued a Request For Bids shall, not later than 11:00 a.m., New York, New York
time, on the relevant Bid Date, and in its sole discretion, either (i) reject
any or all of the offered Bid Rate Loans by delivering a Notice of Rejection to
Administrative Agent, or (ii) accept any or all of the offered Bid Rate Loans by
delivering a Notice of Acceptance to Administrative Agent; provided, however,
that (A) the aggregate principal amount of each Bid Rate Loan may not exceed the
applicable amount set forth in the related Request for Bids, and (B) in the
event that two (2) or more offers of Bid Rate Loans have identical terms other
than interest rate, acceptance of offers shall be made on the basis of ascending
interest rates.  Promptly following the acceptance of one or more Bid Rate Loans
by a Borrower, the Administrative Agent shall notify each Lender of the ranges
of offers submitted and the highest and lowest offers accepted for each Interest
Period requested by such Borrower, the aggregate amount of the Bid Rate Loans
borrowed pursuant to the related Request for Bids and the consequent reduction
in the availability of the Aggregate Committed Sum.  Any Notice of Acceptance
shall specify each Lender whose Bid Rate Loan is accepted, the amount of the Bid
Rate Loans so accepted, which shall not be more than the maximum amount offered
by such Lender nor less than the minimum amount offered by such Lender, and all
other terms and conditions with respect to which such Lender offered varying
options in its notice to Borrower.  All notices by Borrower to Administrative
Agent shall be promptly communicated by Administrative Agent to the relevant
Lenders.  If Borrower fails to issue to Administrative Agent either a Notice of
Rejection or a Notice of Acceptance at or prior to 11:00 a.m., New York, New
York time, on the Bid Date indicating its acceptance or rejection of a Lender's
offered Bid Rate Loan, Borrower shall be deemed to have rejected such offered
Bid Rate Loan and Administrative Agent shall so notify such Lender.

                        (d)        Funding of Bid Rate Loans.  After receiving a
Notice of Acceptance from Borrower that it wishes to accept an offered Bid Rate
Loan, Administrative Agent shall promptly notify the relevant Lender by
telephone (confirmed immediately by telex, cable or telecopy), telecopy, telex
or cable of the terms of the requested Bid Rate Loan, such written confirmation
to be in the form of Exhibit M attached hereto (each, a "Bid Rate Loan
Confirmation").  Each such Lender whose offered Bid Rate Loan was accepted
shall, before 12:00 noon, New York, New York time, on the Bid Rate Loan
Borrowing Date, deposit with Administrative Agent at its Payment Office the
amount of such Bid Rate Loan in immediately available funds.  Upon fulfillment
of all applicable conditions set forth herein, including receipt by
Administrative Agent of a duly executed Bid Rate Note for each Lender obligated
to fund a Bid Rate Loan from the relevant Borrower and after receipt by
Administrative Agent of such funds, Administrative Agent shall make such funds
available to the relevant Borrower at the account specified in the Request for
Bids and thereafter deliver a Bid Rate Note to each Lender funding a Bid Rate
Loan.

                        (e)        Waivers Permitted.  Notwithstanding anything
set forth in this Section 2.3, the required notices and time periods set forth
in this Section 2.3 as to Bid Rate Loans may be waived by agreement of any
Borrower and any affected Lender.

16

--------------------------------------------------------------------------------

 

                        (f)         Reliance.  The Administrative Agent may rely
and act upon notice given by telephone by individuals reasonably believed by the
Administrative Agent to be those individuals designated to the Administrative
Agent by the Borrower in writing from time to time to possess authority to give
such notice, without waiting for receipt of written confirmation thereof, and
EDS and each other Borrower hereby indemnifies and holds harmless the
Administrative Agent from and against any and all losses, costs, expenses,
damages, claims, actions and other proceedings relating to such reliance, except
for losses, costs, expenses, damages, claims, actions and proceedings resulting
from acts or omissions constituting gross negligence or willful misconduct on
the part of the Administrative Agent.  If a written confirmation differs in any
respect from the action taken by the Administrative Agent, the records of the
Administrative Agent shall govern, absent manifest error.

            2.4.      Optional Extension of the Commitment Termination Date . 
At any time after the sixty‑first (61st) day prior to the then current
Commitment Termination Date, EDS may request that the Commitment Termination
Date be extended, effective on the then current Commitment Termination Date, to
the date which is the 364th day after the then current Commitment Termination
Date and Lenders may, at their option, accept or reject such request.  To
request an extension, EDS shall notify Administrative Agent of EDS's request to
extend the Commitment Termination Date, and Administrative Agent shall promptly
notify the Lenders of each such request.  Each Lender shall notify
Administrative Agent in writing within thirty (30) days after such request,
provided, that, no Lender shall be required to give notice of consent prior to
thirty (30) days prior to the then current Commitment Termination Date (the
later of such days shall be referred to as the "Extension Response Date")
whether it consents to such extension.  If any Lender shall fail to give such
notice to Administrative Agent by the Extension Response Date, such Lender shall
be deemed to have rejected the requested extension.  If all Lenders consent to
the requested extension by the Extension Response Date, the Commitment
Termination Date shall be automatically extended to the date which is the 364th
day after the then current Commitment Termination Date.  If fewer than all
Lenders so consent (each Lender rejecting the requested extension being referred
to as a "Terminating Lender"), EDS shall within five (5) days after the
Extension Response Date notify Administrative Agent (which shall promptly notify
each Lender) whether EDS elects to withdraw its request for an extension of the
Commitment Termination Date or to extend the Commitment Termination Date for all
Lenders that have consented to such extension.  If EDS elects to so extend the
Commitment Termination Date as to fewer than all Lenders, Administrative Agent
shall promptly notify the non‑Terminating Lenders of EDS's decision, and each
Lender which is not a Terminating Lender shall have the right, but not the
obligation, to elect to increase its respective Committed Sum by an amount not
to exceed the aggregate amount of the Committed Sums of the Terminating Lenders,
which election shall be made by notice from each such non‑Terminating Lender to
the Administrative Agent and EDS given not later than five (5) Business Days
after the date notified by Administrative Agent, and specifying the amount of
such proposed increase in such non‑Terminating Lender's Committed Sum.  If the
aggregate amount of the proposed increases in the Committed Sums of all such
non‑Terminating Lenders making such an election is in excess of the aggregate
Committed Sums of the Terminating Lenders, (a) the Committed Sums of the
Terminating Lenders shall be allocated pro rata among such non‑Terminating
Lenders based on the respective amounts of the proposed increases to Committed
Sums elected by each of such non‑Terminating Lenders, and (b) the respective
Committed Sums of such non‑Terminating Lenders shall be increased by the
respective amounts allocated pursuant to clause (a) above so that, after giving
effect to such termination and increases, the amount of the Aggregate Committed
Sum will be the same as prior to such termination.

17

--------------------------------------------------------------------------------

 

            If the aggregate amount of the proposed increases to Committed Sums
of all non‑Terminating Lenders making such an election equals the aggregate
Committed Sums of the Terminating Lenders, the respective Committed Sums of such
non‑Terminating Lenders shall be increased by the respective amounts of their
proposed increases, so that after giving effect to such termination and
increases, the amount of the Aggregate Committed Sum will be the same as prior
to such termination.  If the aggregate amount of the proposed increases to
Committed Sums of all non‑Terminating Lenders making such an election is less
than the aggregate Committed Sums of the Terminating Lenders, (i) the respective
Committed Sums of such non‑Terminating Lenders shall be increased by the
respective amounts of their proposed increases and (ii) EDS shall have the right
to add one or more banks or other financial institutions (which are not
Terminating Lenders) as purchasing lenders under this Agreement (in such
capacity, each a "Purchasing Lender") to replace such Terminating Lenders, which
Purchasing Lenders shall have aggregate Committed Sums not greater than those of
the Terminating Lenders less the amounts thereof, if any, assumed by the
non‑Terminating Lenders pursuant to the above‑described increases.  The transfer
of Commitments or outstanding Loans from Terminating Lenders to Purchasing
Lenders or non‑Terminating Lenders shall take place on the effective date of,
and pursuant to the execution, delivery, acceptance and recording of, an
Assignment and Acceptance in accordance with the procedures set forth in Section
11.12.  To the extent that replacements are not obtained by EDS for any
Terminating Lender, on the Commitment Termination Date applicable to such
Terminating Lender, the Aggregate Committed Sum shall be reduced by the amount
of the Committed Sum of such Terminating Lender and, concurrently with such
reduction in the Aggregate Committed Sum, EDS shall either (1) pay, and cause
any other relevant Borrower to pay, the principal amount of the Loans of any
such Terminating Lender, all accrued and unpaid interest thereon, such
Terminating Lender's ratable share of all accrued and unpaid facility fees and
any remaining unpaid Obligation owed to such Terminating Lender in relation to
the Facility, in each case to the extent not assigned and purchased pursuant
hereto, and the Commitment of such Terminating Lender shall thereupon terminate
or (2) convert the Committed Loans of any such Terminating Lender to Term Loans
pursuant to Section 2.5, provided, however, that no Committed Loan made by any
Terminating Lender pursuant to a Notice of Advance sent after Administrative
Agent has given notice to EDS that such Terminating Lender has rejected the
requested extension may be converted to a Term Loan, unless the then Commitment
Termination Date is not extended for any Lender and all, or a Pro Rata Portion
of all, Committed Loans outstanding on the then Commitment Termination Date are
converted to Term Loans.

            Each Terminating Lender's Commitment shall expire no later than its
Commitment Termination Date and, unless a Terminating Lender's Committed Loans
are converted to Term Loans hereunder, each Terminating Lender shall have no
further rights or obligations under the Facility or Commitment hereunder
following the effective date of the later to occur of (x) the transfer of all
outstanding Loans from such Terminating Lender to Purchasing Lenders or
non‑Terminating Lenders, or (y) the payment in full of the Obligation owed to
such Terminating Lender hereunder, other than any rights or obligations as to
the Facility accruing prior to such date under this Agreement as provided
herein; but in no event shall such Terminating Lender have any obligation to
make Advances after its Commitment Termination Date.

18

--------------------------------------------------------------------------------

 

            2.5.      Conversion to Term Loan .  So long as Borrowers shall have
fulfilled all the conditions precedent set forth in this Section 2.5, and so
long as no Default or Potential Default exists, on the Commitment Termination
Date each Borrower shall have the option, exercisable upon delivery to
Administrative Agent, on or prior to three (3) Business Days prior to the
Commitment Termination Date, of a notice (a "Notice of Term Loan Conversion") in
the form of Exhibit I, to convert the outstanding principal balance of any
Committed Loan Note due on such Commitment Termination Date with respect to
which such Borrower is the obligor to a term loan (such Loan made by a Lender
herein being called a "Term Loan" and all such Loans being herein collectively
called the "Term Loans") on the terms and conditions set forth below, except as
limited by Section 2.4.

                        (a)        Term Notes.  The Term Loan of each Lender to
a Borrower shall be evidenced by a promissory note (a "Term Note") executed by
such Borrower which shall (i) be dated as of the Commitment Termination Date,
(ii) be in the unpaid principal balance of the Committed Loan of such Lender as
of such date, (iii) bear interest at a rate selected in accordance with this
Section 2.5, (iv) be payable to the order of such Lender, at the Payment Office
of Administrative Agent, (v) be in renewal and extension of such Lender's
Committed Loan Note and (vi) be in the form of Exhibit B attached hereto with
blanks appropriately completed in conformity herewith.  Each Borrower electing
to convert one or more Committed Loans to Term Loans shall deliver to
Administrative Agent a Term Note for each such Term Loan contemporaneously with
the delivery of the Notice of Term Loan Conversion provided for in Section 2.5,
which Term Note shall be delivered by Administrative Agent to the relevant
Lender in exchange for the related Committed Loan Note, which shall be delivered
to the relevant Borrower.

                        (b)        Principal and Interest Payments on Term
Notes.  Interest on the Term Notes shall be payable in accordance with Section
3.3.  The unpaid principal amount of the Term Notes and all accrued but unpaid
interest thereon, shall be payable on the second anniversary of the date thereof
(the "Term Loan Maturity Date").

                        (c)        Interest Options.  Each Borrower of a Term
Loan shall have the option of having all or any portion of the Term Loans bear
interest at the Base Rate, the CD Rate or the Eurodollar Rate (each, an
"Interest Option").

                                    (i)         At Time of Borrowing.  Each
Borrower shall, in its Notice(s) of Term Loan Conversion , give Administrative
Agent notice of the initial Interest Option and Interest Period selected with
respect to each Loan of such Borrower to be converted into a Term Loan on the
Commitment Termination Date.

                                    (ii)        At Expiration of Interest
Periods.  Prior to the end of each Interest Period, each Borrower of a Term Loan
shall give written notice (a "Notice of Term Loan Rollover") in the form of
Exhibit J to Administrative Agent of the Interest Option which shall be
applicable to such Term Loan upon the expiration of such Interest Period.  Such
Term Loan Rollover Notice shall be given to Administrative Agent (1) not later
than 11:00 a.m., New York, New York time on a Business Day that is at least two
(2) Business Days, in the case of a Base Rate or CD Rate selection or (2) not
later than 11:00 a.m., New York, New York time on a Eurocurrency Business Day
that is at least three (3) Eurocurrency Business Days, in the case of a
Eurodollar Rate selection, prior to the termination of such Interest Period. 
Such Term Loan Rollover Notice shall also specify the length of the succeeding
Interest Period (subject to the provisions of the definition of such term),
selected by the relevant Borrower with respect to each Term Loan.  Each Notice
of Term Loan Rollover shall be irrevocable and effective upon notification
thereof to Administrative Agent.  If the required Notice of Term Loan Rollover
shall not have been timely received by Administrative Agent in accordance with
this Section 2.5(c)(ii), each Borrower not providing such timely notice shall be
deemed to have converted such Loan into a Base Rate Loan on the last day of the
Applicable Interest Period and the Administrative Agent shall promptly notify
the relevant Borrower of such conversion.

19

--------------------------------------------------------------------------------

 

            2.6.      Several Obligations .  The failure of any Lender to
perform its obligations under this Agreement shall not affect the obligations of
any Borrower toward any other Lender or the obligations of any other Lender
toward any Borrower, nor shall any other Lender be liable for the failure of
such Lender to perform its obligations under this Agreement.

 ARTICLE III

TERMS OF PAYMENT

            3.1.      Notes .  Committed Loans and interest thereon shall be
evidenced by promissory notes substantially in the form and upon the terms of
Exhibit A‑1 in the case of EDS or Exhibit A‑2 in the case of any other Borrower,
respectively, duly executed by the applicable Borrower (the "Committed Loan
Notes") and shall be due and payable in accordance with this Agreement and the
terms of such Committed Loan Notes.  Term Loans and interest thereon shall be
evidenced by Term Notes substantially in the form and upon the terms of Exhibit
B duly executed by the applicable Borrower and shall be due and payable in
accordance with this Agreement and the terms of such Term Notes.  Bid Rate Loans
and interest thereon shall be evidenced by promissory notes substantially in the
form and upon the terms of Exhibit C duly executed by the applicable Borrower
(the "Bid Rate Notes") and shall be due and payable in accordance with this
Agreement and the terms of such Bid Rate Notes.  The Committed Loan Notes, the
Term Notes and the Bid Rate Notes are collectively called the "Notes".

            3.2.      Payments on Committed Loan Notes and Bid Rate Notes .  The
unpaid principal balance of each Committed Loan Note, and all accrued but unpaid
interest thereon, shall be due and payable on the Commitment Termination Date,
subject to Borrowers' right to convert such Committed Loans to Term Loans.  The
unpaid principal balance of each Bid Rate Note, and all accrued and unpaid
interest thereon, shall be due and payable in accordance with the terms of such
Bid Rate Note, provided, however, that interest on any Bid Rate Note that
evidences a Fixed Rate Loan shall be payable at least every ninety (90) days
during the term of such Fixed Rate Loan, and provided, further, that such Bid
Rate Note shall mature not later than the Commitment Termination Date. 
Administrative Agent shall deliver to each Borrower and EDS notice of each
payment of interest, principal, facility fee or other payment required to be
made on each Loan and Bid Rate Loan not less than three (3) Business Days or
Eurocurrency Business Days, as applicable, prior to the due date thereof;
provided, however, that failure to provide such notice will not affect any
Borrower's Obligation hereunder.  Each payment or prepayment on the Obligation
and payments of fees must be paid at Administrative Agent's Payment Office or
address in London or New York City set forth in Schedule 1 in funds which are or
will be available for immediate use by Administrative Agent at such address on
or before 1:00 p.m., New York, New York time, on the day due.  Funds received
after such time shall be deemed to have been received by Administrative Agent on
the next following Business Day (in the case of Base Rate Loans and CD Loans) or
Eurocurrency Business Day (in the case of Eurodollar Loans).  Amounts received
by Administrative Agent for the account of another Person shall be promptly
remitted in like funds to such other Person.  If, in the case of Base Rate Loans
and/or CD Loans, any action is required or any payment is to be made on a day
which is not a Business Day, then such action or payment shall be delayed until
the next succeeding Business Day.  If, in the case of Eurodollar Loans, any
action is required on a day which is not a Eurocurrency Business Day, then such
action or payment shall be delayed until the next Eurocurrency Business Day
unless a payment by a Borrower of a Eurodollar Loan is involved and the next
Eurocurrency Business Day would fall in the succeeding calendar month, in which
event such payment shall be made on the immediately preceding Eurocurrency
Business Day.  Any extension of time shall be included in the computation of
payments of interest.  Upon receipt of any payment of principal or interest from
a Borrower hereunder (except payments and/or prepayments on Bid Rate Notes),
Administrative Agent will promptly thereafter cause to be distributed (x) like
funds relating to the payment of principal or interest or facility fees ratably
(other than amounts payable pursuant to Sections 3.5, 3.9, 3.10, 3.11 or 3.13)
to the Lenders for the account of their respective Applicable Lending Offices
and (y) like funds relating to the payment of any other amount payable to any
Lender to such Lender for the account of its respective Applicable Lending
Office, in each case to be applied in accordance with the terms of this
Agreement.  Upon any assignment of any Lender's Commitment pursuant to Section
11.12 and after notification thereof to Administrative Agent, Administrative
Agent shall make all payments hereunder in respect of the interest assigned
thereby to the Assignee.

20

--------------------------------------------------------------------------------

 

            3.3.      Interest .  The Loans from day to day shall bear interest
on the outstanding principal balance thereof at a rate per annum equal to the
lesser of (a) the Highest Lawful Rate, or (b) (i) in the case of Base Rate
Loans, the Base Rate, (ii) in the case of CD Loans, the CD Rate, and (iii) in
the case of Eurodollar Loans, the Eurodollar Rate.  Bid Rate Loans from day to
day shall bear interest on the outstanding principal balance thereof at a rate
per annum equal to the lesser of (A) the Highest Lawful Rate, or (B) the Bid
Rate applicable thereto.  Accrued interest on each Loan is payable in arrears,
(x) in the case of Base Rate Loans, on each Interest Payment Date, and, (y) in
the case of CD Loans and Eurodollar Loans, on the last day of each Interest
Period with respect to such Loan or if occurring earlier in any case, the
Commitment Termination Date (in the case of Committed Loans) or the Term Loan
Maturity Date (in the case of Term Loans); provided, however, as to any Loan
having an Interest Period longer than three (3) months, in the case of
Eurodollar Loans, or ninety (90) days, in the case of CD Loans, interest shall
also be payable on each day which is three (3) months, in the case of Eurodollar
Loans, or ninety (90) days, in the case of CD Loans, after the first day of such
Interest Period.  Interest accrued on the principal of each Loan and each Bid
Rate Loan after the maturity thereof and, to the extent permitted by applicable
Law, interest on other overdue amounts, shall be payable on demand.  Each
determination by Administrative Agent of the rate of interest applicable to any
Loan shall be conclusive in the absence of manifest error and each change in the
Base Rate and Highest Lawful Rate, subject to the terms hereof, will become
effective, without notice to any Borrower, upon the effective date of such
change.

21

--------------------------------------------------------------------------------

 

            3.4.      Continuation/Conversion with Respect to Committed Loans .

                        (a)        Conversion of Loans.  Any Borrower may elect
at any time to convert all or any part (but, if less than all, not less than
$5,000,000 or any greater integral multiple of $1,000,000) of any outstanding
Base Rate Loan, CD Loan or Eurodollar Loan (other than a Bid Rate Loan) to a
Base Rate Loan, CD Loan or Eurodollar Loan, as the case may be, by giving
Administrative Agent an irrevocable notice of such election, in the form of
Exhibit H hereto (the "Notice of Continuation/Conversion") not later than 12:00
noon, New York, New York time on the second (2nd) Business Day before the date
of conversion, in the case of conversion into a Base Rate Loan or a CD Loan, or
12:00 noon, New York, New York time on the third (3rd) Eurocurrency Business Day
before the date of the conversion, in the case of conversion into a Eurodollar
Loan, specifying the date of conversion, the type of Loan into which each such
Loan or specified portion thereof shall be converted and the duration of the
Interest Period applicable thereto.  Any conversion pursuant to this clause (a)
other than a conversion from a Base Rate Loan to a CD Loan or a Eurodollar Loan,
shall be made on the last day of an Interest Period.

                        (b)        Continuation of Loans.  Any Borrower may
elect to continue (on the last day of the applicable Interest Period) any CD
Loan or Eurodollar Loan (other than a Bid Rate Loan) as the same type of Loan by
giving Administrative Agent an irrevocable Notice of Continuation/Conversion not
later than (i) 12:00 noon, New York, New York time, the second (2nd) Business
Day before the last day of such Interest Period, if continuing a CD Loan, or
(ii) 12:00 noon, New York, New York time, the third (3rd) Eurocurrency Business
Day before the last day of such Interest Period, if continuing a Eurodollar
Loan.  The Notice of Continuation/Conversion shall specify the portion of such
Loan that shall be continued and the duration of the Interest Period applicable
thereto.

                        (c)        Coordination with Interest Periods. 
Notwithstanding anything in clause (a) and (b) of this Section 3.4 to the
contrary, but without limiting Section 3.5, each Borrower shall use its
reasonable efforts to exercise its options with regard to electing to convert
into or continue a Loan so that, on any date on which the Committed Sum is
reduced pursuant to Section 4.3, it will not be necessary to prepay any Loan
that does not have an Interest Period ending on such date.

22

--------------------------------------------------------------------------------

 

                        (d)        Inapplicability of Conditions Precedent. 
Loans continued or converted pursuant to this Section 3.4 shall not constitute
new Loans for purposes of Section 5.2 hereof.

                        (e)        Failure to Provide Notice.  If no Notice of
Continuation/Conversion is given with respect to any Loan prior to the time
specified in this Section 3.4 or if a Notice of Continuation/Conversion is
given, but it is incomplete, Administrative Agent shall use good faith efforts
to contact the relevant Borrower to obtain a Notice of Continuation/Conversion
or to complete the information required thereby, but if a complete Notice of
Continuation/Conversion is not provided in a timely fashion, the relevant
Borrower shall be deemed to have converted such Loan into a Base Rate Loan on
the last day of the applicable Interest Period and Administrative Agent shall
promptly notify the relevant Borrower of such conversion or continuation.

                        (f)         Continuation/Conversion in Default
Situations.  Notwithstanding anything to the contrary contained in this Section
3.4, no CD Loan or Eurodollar Loan may be continued as such or converted into
another type of Loan when any Default exists (other than a Default under Section
8.1(d), so long as EDS is diligently pursuing the cure thereof and the
Commitment of the Lenders have not been terminated), but each such CD Loan or
Eurodollar Loan shall be automatically converted to a Base Rate Loan on the last
day of the applicable Interest Period.

                        (g)        Continuation/Conversion Not Applicable to
Term Loans. Notwithstanding anything to the contrary contained in this Section
3.4, this Section 3.4 shall not be applicable to Term Loans.

            3.5.      Funding Losses .  If any Borrower makes any payment of
principal with respect to any Loan or a Bid Rate Loan, other than a Base Rate
Loan, on any day other than the last day of the Interest Period applicable
thereto, or if any Borrower fails to borrow or prepay any Loan or any Bid Rate
Loan after the applicable notice has been given to any Lender by Administrative
Agent or if any Borrower converts a Loan from a CD Loan or a Eurodollar Loan at
any time other than at the end of the relevant Interest Period, such Borrower
shall reimburse each affected Lender, within ten (10) Business Days after
demand, for any resulting loss or expense actually incurred by it, including
(without limitation) any loss incurred in obtaining, liquidating, employing or
redeploying deposits from third parties, for the period after any such payment,
conversion, or failure to borrow, through the end of such Interest Period (the
calculation of such loss or expense shall include a credit (not in excess of
such loss or expense) for the interest that could be earned by such Lender as a
result of redepositing such amount), together with interest thereon at the
Compensation Rate from the date of demand until paid in full; provided that,
Administrative Agent shall have delivered to such Borrower a certificate of each
affected Lender as to the amount of such loss or expense, which certificate
shall be conclusive in the absence of manifest error.

            3.6.      Default Rates .  At Majority Lenders' option and to the
extent permitted by Law, all past‑due Obligation and accrued interest thereon
and fees shall bear interest from maturity (stated or by acceleration) at a rate
per annum from day to day equal to the lesser of (i) the Highest Lawful Rate or
(ii) the interest rate then being charged on such Obligation or portion thereof
hereunder plus one percent (1%) per annum.  Any sum referred to in Section
8.1(a)(ii) not paid when due in accordance with the terms of the Loan Documents
shall bear interest at the Compensation Rate from the due date thereof until the
earlier of (i) the date such sum is paid in full or (ii) the date any applicable
grace period expires.

23

--------------------------------------------------------------------------------

 

            3.7.      Interest and Fee Calculations .  All payments of interest
and fees shall be calculated on the basis of actual number of days (including
the first day but excluding the last day) elapsed during the period for which
such interest or fee is payable but computed as if each calendar year consisted
of 360 days, provided, however, that the Base Rate shall be computed on the
basis of a calendar year of 365 (or 366, as the case may be) days.

            3.8.      Voluntary Principal Prepayments .  Upon giving
Administrative Agent, in the case of a prepayment of a Committed Loan, or the
relevant Lender, in the case of a Bid Rate Loan, two (2) Business Days' notice,
in the case of a prepayment of a CD Loan or Base Rate Loan, or two (2)
Eurocurrency Business Days' notice, in the case of prepayment of a Eurodollar
Loan, each Borrower shall be entitled to prepay any Committed Loan, Term Loan or
Bid Rate Loan from time to time and at any time, in whole or in part, without
premium or penalty (subject, however, to Borrowers' other obligations hereunder
in respect to funding losses and other matters); provided that (a) each partial
prepayment shall equal or exceed the principal amount of (i) $100,000, or any
integral multiple thereof, for each Bid Rate Loan or Term Loan, (ii) $5,000,000,
in the aggregate, for Committed Loans, or (iii) the unpaid principal balance of
any Loan or Bid Rate Loan being prepaid in full (b) a Borrower shall only be
entitled to make a prepayment if all accrued interest on the amount prepaid
(including, without limitation, past due interest, if any) payable to such
Lender hereunder shall be paid to the date of such prepayment and (c) except as
otherwise set forth herein, prepayments of CD Loans shall only be made on a
Business Day and prepayments of Eurodollar Loans shall only be made on a
Eurocurrency Business Day.  Prior to the Commitment Termination Date, the
Committed Loans prepaid may, subject to the conditions of this Agreement, be
reborrowed hereunder, and this Agreement shall not be deemed to be terminated or
canceled prior to the expiration or termination of Lenders' Commitments solely
because the Obligation may from time to time be paid in full. 

            3.9.      Inadequacy of Eurodollar or CD Loan Pricing .  If with
respect to any Interest Period for any Eurodollar Loan (i) Administrative Agent
determines (which determination shall be binding and conclusive on all parties)
that by reason of circumstances affecting the interbank Eurocurrency market
generally, deposits in Dollars (in the applicable amounts) are not being offered
to the relevant Lenders in the interbank Eurocurrency market for such Interest
Period or (ii) Majority Lenders advise Administrative Agent that the Eurodollar
Rate will not adequately and fairly reflect the cost to such Lenders of
maintaining or funding such Eurodollar Loan for such Interest Period, and
Administrative Agent shall forthwith give notice thereof to EDS and all affected
Borrowers and Lenders, whereupon until Administrative Agent notifies EDS and
such affected Borrowers that the circumstances giving rise to such suspension no
longer exist, (A) the obligation of Lenders to make Eurodollar Loans shall be
suspended, and (B) all affected Borrowers shall either (1) repay in full the
then outstanding principal amount of the affected Loans, together with accrued
interest thereon, on the last day of the then‑current Interest Period applicable
thereto or (2) convert such affected Loans (if such affected Loans are
Eurodollar Loans) to CD Loans or Base Rate Loans in accordance with Section 3.4
of this Agreement at the end of the then‑current Interest Period applicable to
such affected Loans or (3) exercise the option set forth in Section 3.16(b).  If
with respect to any Interest Period for any CD Loan, Majority Lenders advise
Administrative Agent that the CD Rate will not adequately and fairly reflect the
cost to such Lenders of maintaining or funding CD Loans, then Administrative
Agent shall forthwith give notice thereof to all affected Borrowers and Lenders,
whereupon, until Administrative Agent shall notify Borrowers that the
circumstances giving rise to such suspension no longer exist (A) the obligation
of Lenders to make CD Loans shall be suspended and (B) all affected Borrowers
shall either (1) repay in full the then outstanding principal amount of any CD
Loans, together with accrued interest thereon on the last day of the
then‑current Interest Period(s) applicable thereto or (2) convert all
outstanding CD Loans to Eurodollar Loans or Base Rate Loans in accordance with
Section 3.4 at the end of the then‑current Interest Period applicable to such CD
Loans or (3) exercise the option set forth in Section 3.16(b).

24

--------------------------------------------------------------------------------

 

            3.10.    Illegality .  If, after the date of this Agreement, the
adoption of any applicable Law or any change therein, or any change in the
interpretation or administration thereof by any Tribunal charged with the
interpretation or administration thereof, or compliance by any Lender with any
request or directive of any such authority, central bank or comparable agency,
shall make it unlawful or impossible for any Lender to make, maintain or fund
its Eurodollar Loans, and such Lender shall so notify Administrative Agent,
which shall notify EDS (and, if EDS shall so request, such Lender shall provide
EDS with reasonable evidence of such illegality or impossibility), then, until
such Lender notifies EDS, via Administrative Agent, that the circumstances
giving rise to such suspension no longer exist, the obligation of such Lender to
make Eurodollar Loans or to convert Base Rate Loans or CD Loans to Eurodollar
Loans, shall be suspended.  Subject to the provisions of Section 3.16(a), if
such Lender shall determine that it may not lawfully continue to maintain and
fund any of its outstanding Eurodollar Loans to maturity and shall so specify in
such notice, each affected Borrower shall immediately prepay in full the then
outstanding principal amount of each such Loan or Bid Rate Loan together with
accrued interest thereon without premium or penalty (subject, however, to
Borrowers' other obligations hereunder in respect of funding losses and other
matters); provided that, concurrently with prepaying each such Committed Loan
the affected Borrower may borrow a Base Rate Loan or a CD Loan in an equal
principal amount from such Lender.  Any Lender that has given a notice of
unlawfulness pursuant to this Section 3.10 shall rescind such notice promptly
upon the cessation of such unlawfulness by giving notice to the Administrative
Agent, EDS and the affected Borrower(s).

            3.11.    Increased Cost and Reduced Return .

                        (a)        Increases in Reserve Requirements.  If, after
the date hereof, the adoption of any applicable Law or any change therein, or
any change in the interpretation or administration thereof by any Tribunal
charged with the interpretation or administration thereof, or compliance by any
Lender (or its lending office) with any request or directive of general
applicability (whether or not having the force of Law) of any such Tribunal
shall impose, modify or deem applicable any reserve, special deposit or similar
requirement (including, without limitation, any such requirement imposed by the
Board of Governors of the Federal Reserve System, but excluding (A) with respect
to any CD Loan or Bid Rate Loan any such requirement included in an applicable
Domestic Reserve Percentage, and (B) with respect to any Eurodollar Loan or Bid
Rate Loan any such requirement included in an applicable Eurocurrency Reserve
Percentage) against assets of, deposits with or for the account of, or credit
extended by such Lender (or its Applicable Lending Office), or shall impose on
such Lender (or its Applicable Lending Office) or on the United States market
for certificates of deposit or the London interbank market any other condition
affecting its CD Loans, Eurodollar Loans, Bid Rate Loans, its Notes evidencing
such Loans or Bid Rate Loans, or its obligation to make such Loans; and the
result of any of the foregoing is actually to increase the cost to (or to impose
a cost on) such Lender (or its Applicable Lending Office) of making or
maintaining any such Loan or Bid Rate Loan, or to reduce the amount of any sum
received or receivable by such Lender (or its Applicable Lending Office) under
this Agreement or under its Notes with respect thereto by an amount deemed by
such Lender to be material, then, subject to the provisions of Section 3.16(a),
if such Lender is generally imposing payments for increased costs on its
similarly situated customers, within ten (10) Business Days after demand by such
Lender, made via Administrative Agent, accompanied by the certificate required
by Section 3.11(c), any affected Borrower or EDS shall pay to such Lender such
additional amount or amounts as will compensate such Lender for such increased
cost or reduction actually incurred by it in connection with this Agreement and
EDS may reduce the Commitment of that Lender and prepay (or cause any other
Borrower to prepay) Loans from that Lender without premium or penalty (subject,
however, to Borrowers' other obligations hereunder in respect to funding losses
and other matters).

25

--------------------------------------------------------------------------------

 

                        (b)        Capital Adequacy Rules.  If, after the date
hereof, the adoption or phase‑in of any Law of general applicability regarding
capital adequacy, or any change in existing or future Laws regarding capital
adequacy, or any change in the interpretation or administration of any such Law
by any Tribunal charged with the interpretation or administration thereof, or
compliance by any Lender (or its Applicable Lending Office or any corporation
controlling such Lender) with any request or directive of general applicability
regarding capital adequacy (whether or not having the force of Law) of any such
Tribunal, shall, in the reasonable determination of any Lender, have the effect
of reducing the rate of return on such Lender's capital or on the capital of the
corporation controlling such Lender as a consequence of such Lender's
obligations hereunder to a level below that which such Lender or such
corporation could have achieved but for such adoption, change, or compliance
(taking into consideration such Lender's policies with respect to capital
adequacy), then from time to time if Lender is generally imposing payments for
such reduction on its similarly situated customers, within ten (10) Business
Days after demand by such Lender, made via Administrative Agent, all affected
Borrowers or EDS shall pay to such Lender such additional amount or amounts as
will compensate such Lender for such reduction, net of the savings, if any,
which may be reasonably projected to be associated with any such increased
capital requirement.

                        (c)        Procedure for Claiming Compensation.  Any
affected Lenders will promptly notify Borrowers, via Administrative Agent, of
any event of which such Lender has knowledge, occurring after the date hereof,
which will entitle such Lender to compensation pursuant to this Section 3.11 and
will designate a different lending office if such designation will avoid the
need for, or reduce the amount of, such compensation and will not, in the
judgment of such Lender, be otherwise disadvantageous to such Lender.  A
certificate of such Lender, delivered via Administrative Agent, claiming
compensation under this Section 3.11 and setting forth the additional amount or
amounts to be paid to it, as well as the manner in which such amount or amounts
were calculated, hereunder shall be conclusive in the absence of manifest
error.  In determining such amount, the affected Lender may use any reasonable
averaging and attribution methods.

26

--------------------------------------------------------------------------------

 

            3.12.    Several Obligations .  Except as otherwise expressly set
forth herein and in the Guaranty, the obligations of Borrowers hereunder are
several and not joint and each Borrower shall be liable only in respect of Loans
and Bid Rate Loans made to such Borrower and the Obligation of such Borrower
related thereto.

            3.13.    Taxes .

                        (a)        Payments to be Free and Clear.  All payments
made by any Borrowers under this Agreement shall be made, in accordance with
Sections 3.2 and 3.3, free and clear of and without any deduction or withholding
for or on account of any Tax, by way of setoff or otherwise, except as otherwise
provided by this Section 3.13 and by Section 11.16.

                        (b)        Grossing‑up of Payments.  If any Borrower
shall be required by Law to deduct any Tax (other than an Excluded Tax) from or
in respect of any sum payable hereunder to any Lender or the Administrative
Agent:

                                    (i)         as soon as such Borrower is
aware that any such deduction, withholding or payment of a Tax (other than an
Excluded Tax) is required, or of any change in any such requirement, it shall
notify Administrative Agent;

                                    (ii)        the sum payable by such Borrower
shall be increased to the extent necessary so that, after the Borrower has made
all required deductions (including deductions applicable to additional sums
payable under this Section), such Lender or the Administrative Agent (as the
case may be) receives an amount equal to the sum it would have received had no
such deductions been made; provided, however, that such Borrower shall not be
required to increase any such sums payable to any Lender if such Lender fails to
comply with the requirements of Section 3.13(e);

                                    (iii)       such Borrower shall make such
deductions, or pay such Tax (other than an Excluded Tax), before any interest or
penalty becomes payable or, if such Tax (other than an Excluded Tax) is paid by
the Administrative Agent or any Lender, shall reimburse the Administrative Agent
or such Lender (as the case may be) on demand for the amount paid by it;

27

--------------------------------------------------------------------------------

 

                                    (iv)       such Borrower shall pay the full
amount deducted to the relevant taxing authority or other authority in
accordance with applicable Law; and

                                    (v)        within thirty (30) days after
paying any such Tax (other than an Excluded Tax), the relevant Borrower shall
deliver to Administrative Agent, at its address referred to in Section 11.4
satisfactory evidence of that deduction, withholding or payment and (where
remittance is required) of the remittance thereof to the relevant taxing or
other authority.

                        (c)        Stamp and Other Taxes.  Each Borrower shall
pay any present and future stamp or documentary taxes or any other excise or
property Taxes which arise from any payment made by such Borrower or by the
Administrative Agent hereunder or from the execution, delivery or registration
of, or otherwise with respect to, this Agreement.

                        (d)        Indemnification.  Within thirty (30) days
from the date of written demand therefor from any Lender or the Administrative
Agent, each Borrower will indemnify and hold harmless each Lender and the
Administrative Agent from and against the full amount of Taxes (other than
Excluded Taxes), including, without limitation, Taxes imposed by any
jurisdiction on amounts payable under this Section 3.13(d), paid by such Lender
or the Administrative Agent (as the case may be) and any liability, including
penalties, interest and expenses, arising therefrom or with respect thereto
whether or not such Taxes were correctly or legally asserted by such
jurisdiction, provided, however, that any Lender receiving indemnification from
any Borrower under this Section 3.13(d) shall (i) at the request, direction and
expense of such Borrower challenge and contest the imposition of such Taxes, if
such Lender is the appropriate party in interest to initiate and pursue such a
challenge, or (ii) cooperate fully with and assist such Borrower in any
challenge or contest by such Borrower relating to such Taxes, if such Borrower
is the appropriate party in interest to initiate and pursue such a challenge,
which challenge shall be pursued at such Borrower's expense, except that in
either case, Borrowers have no right hereunder to participate in the internal
tax affairs of any Lender.

                        (e)        Tax Certificates.

                                    (i)         In the event a Borrower is
incorporated under the laws of the United States or a state or jurisdiction
thereof, then each Lender that is not incorporated under the laws of the United
States or a state thereof shall so long as it is lawfully able to do so:

                                                (A)       deliver to the
relevant Borrower and Administrative Agent (A) two (2) duly completed copies of
United States Internal Revenue Service Form 1001 or 4224, or successor
applicable form, as the case may be, and (B) one (1) duly completed copy of
Internal Revenue Service Form W‑8 or W‑9, or successor applicable form, as the
case may be;

                                                (B)       deliver to the
relevant Borrower and Administrative Agent two (2) further copies of any such
form or certification on or before the date that any such form or certification
expires or becomes obsolete and after the occurrence of any event requiring a
change in the most recent form previously delivered by it to the applicable
Borrower; and

28

--------------------------------------------------------------------------------

 

                                                (C)       obtain such extensions
of time for filing and completing such forms or certifications as may reasonably
be requested by the relevant Borrower or Administrative Agent.

Such Lender shall certify (I) in the case of a Form 1001 or 4224, that it is
entitled to receive payments under this Agreement without deduction or
withholding of any United States federal or state income taxes and (II) in the
case of a Form W‑8 or W‑9, that it is entitled to an exemption from United
States backup withholding tax.  Each Person not incorporated under the laws of
the United States or a state thereof that is an Assignee hereunder pursuant to
Section 11.12 shall, upon the effectiveness of the related transfer, be required
to provide all of the forms and statements required pursuant to this Section
3.13.

                                    (ii)        In the event a Borrower is not
incorporated under the laws of the United States of America or a state thereof,
then each Lender (and any Assignee hereunder pursuant to Section 11.12) shall
deliver any statements, declarations, certifications, or other documentation
that may be reasonably requested by such Borrower in accordance with Section
3.13(f).

                        (f)         Statements and other Documentation.  Each
Lender shall honor all reasonable requests from any Borrower to file or to
provide such Borrower with such statements, declarations, certifications or
other documentation as shall enable such Borrower to claim on behalf of such
Lender a reduced rate of Tax or exemption from any Taxes, provided that no
Lender shall be required to file or provide any such statement, declaration,
certification or other documentation unless (i) such Borrower shall have
provided to such Lender, within a reasonable time prior to the date such
Borrower wishes to receive or have such Lender file such statement or other
documentation, a written request describing such statement or other
documentation and, if available, a blank copy thereof with instructions for
completion thereof and (ii) the information necessary for completion of such
statement or other documentation is within the control of such Lender; provided,
further, that any Borrower receiving any information or documentation pursuant
to this Section 3.13 shall keep such information and documentation confidential
and disclose the same only to appropriate Tribunals in furtherance of the
purposes of this Section 3.13.

            3.14.    Application of Principal Payments .

                        (a)        Payment of Committed Loans.  Each repayment
or prepayment of the principal of Committed Loans by any Borrower shall be
applied (except as EDS may otherwise specify by notice to the Administrative
Agent when no Default shall be continuing), to the extent of such payment, Pro
Rata to the Committed Loans:

29

--------------------------------------------------------------------------------

 

                                    (i)         first, to the Committed Loans to
such Borrower having an Interest Period ending on the date of such payment,

                                    (ii)        second, to any outstanding Base
Rate Loans to such Borrower,

                                   (iii)       third, to any outstanding CD
Loans to such Borrower, and

 

                                    (iv)       fourth, to any outstanding
Eurodollar Loans to such Borrower.

 

Notwithstanding the foregoing or any other provision of this Agreement, no
Eurodollar Loans shall be prepaid on any day other than the last day of the
Interest Period therefor except pursuant to the provisions of Sections 3.5, 3.8,
3.9, 3.10, 3.11 or 3.13, or upon acceleration pursuant to this Agreement.

 

                        (b)        Payment of Term Loans.  Each repayment or
prepayment of the principal of Term Loans by any Borrower shall be applied
(except as EDS may otherwise specify by notice to the Administrative Agent when
no Default shall be continuing), to the extent of such payment, pro rata to the
Term Loans:

                                    (i)         first, to the Term Loans of such
Borrower having an Interest Period ending on the date of such payment,

                                    (ii)        second, to any outstanding Base
Rate Loans to such Borrower,

                                    (iii)       third, to any outstanding CD
Loans to such Borrower, and

                                    (iv)       fourth, to any outstanding
Eurodollar Loans to such Borrower.

Notwithstanding the foregoing or any other provision of this Agreement, no
Eurodollar Loans shall be prepaid on any day other than the last day of the
Interest Period therefor except pursuant to the provisions of Sections 3.5, 3.8,
3.9, 3.10, 3.11 or 3.13 or upon acceleration pursuant to this Agreement.

                        (c)        Payment of Bid Rate Loans.  Each repayment or
prepayment of the principal of Bid Rate Loans by any Borrower shall be applied
(except as EDS may otherwise specify by notice to the relevant Lender when no
Default shall be continuing), to the extent of such payment, to the Bid Rate
Loans made by the Lender receiving such payment having an Interest Period ending
on the date of such payment.

Notwithstanding the foregoing or any other provision of this Agreement, no Bid
Rate Loans which are Eurodollar Loans shall be prepaid on any day other than the
last day of the Interest Period therefor except pursuant to the provisions of
Sections 3.5, 3.8, 3.9, 3.10, 3.11 or 3.13, or upon acceleration pursuant to
this Agreement.

30

--------------------------------------------------------------------------------

 

            3.15.    Payments, Computations, Judgments, etc.   All payments by
any Borrower pursuant to this Agreement or any other Loan Document, whether in
respect of principal or interest or otherwise, shall be made by such Borrower in
Dollars.

            3.16.    Mitigation of Circumstances; Replacement of Affected
Lenders, etc.

                        (a)        Mitigation of Circumstances.  Each Lender
agrees to use reasonable efforts to mitigate or avoid (i) an obligation by any
Borrower to withhold or deduct any Taxes pursuant to Section 3.13, or pay any
costs pursuant to Section 3.11 or (ii) the occurrence of any circumstances of
the nature described in Section 3.9 or Section 3.10 (including by changing the
office through which it has booked or funded its Commitment or any Loan or Bid
Rate Loan or by making any other mechanical change in funding Loans or Bid Rate
Loans), in each case prior, if possible, to the occurrence of such circumstances
or the incurrence of any obligation of any Borrower to compensate such Lender
for amounts payable pursuant to any such Section; provided, however, that, in
the reasonable judgment of such Lender, such efforts are consistent with legal
and regulatory restrictions and are not materially disadvantageous to such
Lender.

                        (b)        Replacement of Affected Lenders.  At any time
any Lender is affected by any condition or circumstance set forth in Sections
3.9, 3.10, 3.11 or 3.13, and so long as no Default or Potential Default exists,
(i) EDS may replace such affected Lender as a party to this Agreement with one
or more other bank(s) or financial institution(s) approved by Administrative
Agent, which approval shall not be unreasonably withheld (and, upon notice from
EDS and Administrative Agent, such affected Lender shall assign, pursuant to
Section 11.12, without recourse or warranty, its Commitment, its Loans and Bid
Rate Loans, its Note(s) and all of its other rights and obligations hereunder to
such replacement bank(s) or other financial institution(s) for a purchase price
equal to the sum of the principal amount of the Loans and Bid Rate Loans so
assigned, all accrued and unpaid interest thereon, its ratable share of all
accrued and unpaid facility fees and its ratable share of any remaining unpaid
Obligation owed to such affected Lender) and/or (ii) EDS may (and, if EDS
replaces any affected Lender in part as provided in clause (i) above,
concurrently with such replacement EDS shall) cause such affected Lender to
cease to be a party hereto by terminating the Commitment of such Lender
(whereupon the Aggregate Committed Sum shall be reduced by the amount of such
affected Lender's Committed Sum less any portion thereof assigned pursuant to
clause (i) above) by paying, and causing any other relevant Borrower to pay, the
principal amount of such affected Lender's Loans and Bid Rate Loans, all accrued
and unpaid interest thereon, all accrued and unpaid commitment fees owed to such
affected Lender and any remaining unpaid Obligation owed to such affected
Lender, in each case to the extent not assigned and purchased pursuant to clause
(i) above, and such affected Lender shall thereupon cease to be a party hereto. 
Notwithstanding anything to the contrary set forth in this Section 3.16, EDS may
not require any assignment or effect the termination of any Lender's Commitment
pursuant to this Section 3.16 if such assignment or termination would conflict
with any applicable Law.

31

--------------------------------------------------------------------------------

 

            3.17.    Failure to Pay Additional Amounts .  Notwithstanding
anything to the contrary set forth herein, the failure of any Borrower to pay
any amount demanded by any Lender pursuant to Sections 3.5, 3.9, 3.10, 3.11,
3.13, or 11.17 shall not be deemed to constitute a Default hereunder to the
extent that such Borrower is contesting in good faith its obligations to pay
such amount by ongoing discussions diligently pursued with such Lender or by
appropriate proceedings; provided, however, that under no circumstances shall
any such failure to pay continue for more than forty (40) days from the date on
which the related amount is demanded consistent with the terms of this
Agreement, at which date such failure to pay shall become a Default.

ARTICLE IV

FEES; MODIFICATION OF COMMITMENTS

            4.1.      Facility Fee .  EDS will pay Administrative Agent, for the
account of each Lender, in Dollars, a facility fee on the average daily
Committed Sum of such Lender, or the unpaid principal balance of the Term Loan
owing to such Lender, as the case may be, from the Availability Date through and
including the Commitment Termination Date or Term Loan Maturity Date, as the
case may be, at a rate of 0.05 percent per annum, computed on a daily basis for
the actual number of days elapsed over a year of 360 days, including the first
day but excluding the last day.  The facility fee will be payable quarterly in
arrears on each Quarterly Date, Commitment Termination Date and Term Loan
Maturity Date and the Administrative Agent shall notify EDS, not less than ten
(10) days prior to each such date, of the amount of the facility fee then
payable.

4.2.      Utilization Fee .  EDS will pay Administrative Agent, for the account
of each Lender, in Dollars, a utilization fee for each day that follows a thirty
(30)-day period in which the average daily aggregate principal amount of
outstanding Committed Loans exceeds fifty percent (50%) of the Aggregate
Committed Sum.  Such utilization fee shall be calculated as a 0.050 percent per
annum increase in the interest rate of each Committed Loan outstanding on each
day that the utilization fee is applicable, computed on a daily basis for the
actual number of days applicable over a year of 360 days.  The utilization fee
shall be payable on the same dates as accrued interest is payable under Section
3.3 and the Administrative Agent shall notify EDS, not less than ten (10) days
prior to each such date, of the amount of the utilization fee then payable.  No
utilization fee shall be payable with respect to any Term Loan.

            4.3.      Reduction or Cancellation of Commitments .  In addition to
its rights under Section 2.4, upon three (3) Business Days' prior written and
irrevocable notice to Administrative Agent, EDS may from time to time
permanently reduce in whole or in part the Aggregate Committed Sum, provided
that, any reduction in part must be in the amount of at least $5,000,000 or a
greater integral multiple of $1,000,000 and, provided, further, that no such
notice may be given or become effective at any time when a Notice of Advance or
a Request for Bids is outstanding and, provided, further, that no such reduction
shall cause the Aggregate Committed Sum to be less than the total principal
amount of all Committed Loans plus all Bid Rate Loans then outstanding.  Any
such reduction shall be effective as of the date set forth in the notice and
shall reduce the Committed Sum of each Lender in proportion to each Lender's
Percentage unless such reduction shall be made (i) because one or more Lenders
has declined to extend the Commitment Termination Date pursuant to Section 2.4,
in which case the Committed Sum of such Terminating Lender(s) may be eliminated
by EDS on such Terminating Lender's Commitment Termination Date, or (ii)
pursuant to Section 3.16.  EDS may, in its sole discretion, replace any Lender
at any time upon three (3) Business Days' prior notice to Administrative Agent
and such Lender, which notice shall be irrevocable, provided, however, that no
such notice may be given or become effective at any time when a Notice of
Advance or a Request for Bids is outstanding, and, provided, further, that such
Lender's Commitment is assigned to another bank effective as of the date of such
replacement pursuant to Section 11.12 and any amounts due to such Lender as a
result of such termination have been paid in full.  Any reduction in the
Aggregate Committed Sum and any replacement of any Lender shall have no effect
upon any Loans then outstanding hereunder, except as otherwise provided in
Section 2.4.

32

--------------------------------------------------------------------------------

 

ARTICLE V

CONDITIONS PRECEDENT

            5.1.      Initial Availability .  Lenders will not be obligated to
make any Loan hereunder unless, on or before the date of such Loan,
Administrative Agent has received, in addition to this Agreement, executed by
EDS, all of the items described below in form and substance reasonably
satisfactory to Administrative Agent:

                        (a)        Note(s).  The applicable Note(s) executed by
EDS.

                        (b)        Guaranty.  The Guaranty executed by EDS.

                        (c)        Certificate of Incorporation.  A recent copy
of the articles or certificate of incorporation, and all amendments thereto, of
EDS certified by the Secretary of State of Delaware.

                        (d)        Good Standing.  A recent certificate of
existence and good standing for EDS from appropriate officials of the State of
Delaware.

                        (e)        Officers' Certificate.  An Officers'
Certificate certifying as to (i) bylaws, (ii) resolutions and (iii) incumbency
of all officers of EDS who will be authorized to execute or attest to any Loan
Document substantially in the form of Exhibit N.  The Administrative Agent may
conclusively rely on such certificate until it shall receive a further
certificate canceling or amending the prior certificate and submitting the
signatures of the officers named in such further certificate.

                        (f)         Opinion of EDS's Counsel.  An opinion of
Hughes & Luce, L.L.P., or Counsel - Corporate Acquisitions and Finance, EDS,
substantially in the form attached hereto as Exhibit L, and an opinion of
special New York counsel to EDS regarding the enforceability under New York law
of the Loan Documents executed on or before the Availability Date by EDS.

33

--------------------------------------------------------------------------------

 

                        (g)        Opinion of Administrative Agent's Counsel. 
An opinion of Haynes and Boone, LLP, counsel to Administrative Agent, in form
and substance satisfactory to Administrative Agent.

                        (h)        Cancellation of Commitments under Existing
Credit Agreement.  Written notice from EDS permanently reducing to zero and
canceling all commitments for any loans under that certain Revolving Credit and
Term Loan Agreement, dated as of October 4, 1995, as amended by the First
Amendment to Revolving Credit and Term Loan Agreement, dated as of September 25,
1996, as amended and restated by the Amended and Restated Revolving Credit and
Term Loan Agreement, dated as of September 23, 1997, and as amended by the First
Amendment to Amended and Restated Revolving Credit and Term Loan Agreement,
dated as of September 22, 1998 (as so amended and amended and restated, the
"Existing Credit Agreement"), among EDS, the lenders named therein, and
Citibank, N.A., as administrative agent, and payment in full of all obligations
owing under the Existing Credit Agreement.

            5.2.      Each Advance .  In addition, Lenders will not be obligated
to make any Loan or Bid Rate Loan unless (a) each statement or certification
made by the relevant Borrower in its Notice of Advance shall be true and correct
in all material respects on the Borrowing Date; (b) at the time of each Loan or
Bid Rate Loanno Default or Potential Default shall exist; (c) the Administrative
Agent shall have received a Notice of Advance or a Request for Bids and a Notice
of Acceptance related thereto, as applicable, and each statement or
certification made therein shall be true and correct in all material respects on
the Borrowing Date; (d) the Administrative Agent shall have received a Note duly
executed by the relevant Borrower (other than EDS) complying with the terms and
provisions hereof; and (e) no event or circumstance, analogous or similar to any
of the events or circumstances described in Sections 8.1(e) and/or (f) shall
have occurred and be continuing with respect to the relevant Borrower.

            5.3.      Waiver of Conditions to Bid Rate Loans .  Any Lender may,
at its election, waive any condition to the making of its Bid Rate Loan (except
the existence of a Default), but no such waiver shall be deemed to be a waiver
of the requirement that each such condition precedent be satisfied as a
prerequisite for any subsequent Bid Rate Loan or any Loan.

ARTICLE VI

REPRESENTATIONS AND WARRANTIES

             6.1.      EDS Representations and Warranties .  To induce Lenders
to enter into this Agreement and make Loans and Bid Rate Loans hereunder, EDS
represents and warrants to Lenders as follows:

                        (a)        Corporate Existence and Authority.  Each
Borrower (i) is duly organized, validly existing, and in good standing under the
Laws of its jurisdiction of organization, (ii) is duly qualified to transact
business and is in good standing in each jurisdiction where the failure to do so
would have a Material Adverse Effect, and (iii) has all requisite power and
authority (x) to own its assets and to carry on the business in which it is
engaged, (y) to execute, deliver and perform its obligations under each Loan
Document to which it is a party, and (z) to issue the Notes to which it is a
party in the manner and for the purpose contemplated by this Agreement.

34

--------------------------------------------------------------------------------

 

                        (b)        Binding Obligations.  The execution and
delivery of the Loan Documents have been duly authorized and approved by all
necessary corporate or partnership action and the Loan Documents constitute the
legal, valid, and binding obligations of each Borrower having executed the Loan
Documents enforceable against it in accordance with their respective terms
except as the enforceability thereof may be limited by applicable Debtor Relief
Laws.

                        (c)        Compliance with Laws and Documents.  Each
Borrower is not, nor will the execution, delivery, and the performance of and
compliance with the terms of the Loan Documents cause any Borrower to be, in
violation of (i) any Laws, other than such violations which could not,
individually or collectively, cause a Material Adverse Effect, or (ii) its
organizational documents, including, where relevant, its bylaws or articles or
certificate of incorporation (as amended), other than such violations which
could not, individually or collectively, cause a Material Adverse Effect.  The
execution, delivery, and the performance of and compliance with the terms of the
Loan Documents are not inconsistent with, and will not conflict with or result
in any breach of, or constitute a default (excluding breaches and defaults which
individually or collectively could not have a Material Adverse Effect) under, or
result in the creation or imposition of any lien upon any of the material
property or assets of any Borrower pursuant to the terms of its organizational
documents, any material indenture, mortgage, lease, deed of trust, agreement,
contract, or instrument to which any Borrower is a party or by which any
Borrower or any of its property or assets is bound or to which it is subject. 
No Default or Potential Default has occurred and is continuing.

                        (d)        Financial Statements.  EDS has delivered to
Administrative Agent a copy of the Financial Statements as of the period ended
December 31, 1998.  Such Financial Statements were prepared in accordance with
GAAP and present fairly the financial condition and the results of operations of
EDS and its consolidated Subsidiaries as of, and for the portion of the fiscal
year ending on, the date or dates thereof.  All material liabilities (direct or
indirect, fixed or contingent) of EDS and its consolidated Subsidiaries as of
the date or dates of such Financial Statements are reflected therein or in the
notes thereto.  Between the date or dates of such Financial Statements and the
date hereof, there has been no material adverse change in the financial
condition of EDS and its consolidated Subsidiaries.

                        (e)        Litigation.  Except for the Litigation
described on Schedule 6.1, EDS and its Subsidiaries are not involved in, nor, to
the best of EDS's knowledge, are they aware of, any Litigation which could,
collectively or individually, have a Material Adverse Effect, if determined
adversely to EDS and its Subsidiaries, nor are there any outstanding or unpaid
judgments against EDS or its Subsidiaries in excess of $50,000,000, in the
aggregate.

35

--------------------------------------------------------------------------------

 

                        (f)         Taxes.  All tax returns and reports of EDS
required by Law to be filed have been filed, and all Taxes imposed upon EDS
which are due and payable have been paid, other than Taxes being contested in
good faith and for which reserves have been established to the extent required
by GAAP.

                        (g)        Guaranty Authorization.  All requisite
corporate action has been taken by EDS to authorize the Guaranty.

                        (h)        No Approvals, etc.  No authorization,
consent, approval, license or formal exemption from, nor any filing, declaration
or registration with, any Tribunal, including the Securities and Exchange
Commission or any securities exchange, is required in connection with the
execution, delivery or performance by EDS of any Loan Document.

                        (i)         Investment Company.  Neither EDS nor any
other Borrower is an "investment company" or a company "controlled" by an
"investment company," within the meaning of the Investment Company Act of 1940.

                        (j)         ERISA Compliance.  EDS is in compliance with
all material provisions of ERISA except to the extent that all failures to be in
compliance could not, in the aggregate, reasonably be expected to have a
Material Adverse Effect.

                        (k)        Year 2000 Matters.      EDS has:  (i)
initiated a review and assessment of its mission-critical and selected
non-mission-critical internal computer systems utilized in the business and
operations of EDS and its Subsidiaries that could be adversely affected by the
risk that such systems may be unable to recognize and perform properly
date-sensitive functions involving certain dates prior to and any date after
December 31, 1999 (the "Year 2000 Issue"); (ii) developed a plan and timetable
for addressing the Year 2000 Issue on a timely basis as described in EDS's Form
10-Q for the period ending June 30, 1999; and (iii) to date, implemented that
plan in accordance with such timetable.  Based on the foregoing, EDS believes
that its mission-critical and selected non-mission-critical internal computer
systems that are material to its or any of its Subsidiaries' business and
operations are reasonably expected on a timely basis to be able to perform
date-sensitive functions for all dates before, on and after January 1, 2000,
except to the extent that a failure to do so could not reasonably be expected to
have a Material Adverse Effect.  The estimated cost to EDS and its Subsidiaries
related to remediation of its mission-critical and selected non-mission-critical
internal systems in connection with the Year 2000 Issues will not result in a
Material Adverse Effect.

  

      ARTICLE VII

       COVENANTS

            So long as Lenders have any commitment to make Loans under this
Agreement and thereafter until the Obligation is paid and performed in full,
unless Majority Lenders shall otherwise consent in writing:

36

--------------------------------------------------------------------------------

 

            7.1.      Use of Proceeds .  EDS covenants and agrees that it shall,
and shall cause each Borrower to, and each Borrower covenants and agrees to, use
the proceeds of Loans for general corporate or partnership purposes and working
capital needs, including, without limitation, capital expenditures, purchase of
capital stock and support of EDS's or such Borrower's commercial paper
facilities (or any commercial paper facilities of any EDS Affiliate guaranteed
by EDS).

            7.2.      Accounting Books and Financial Records; Inspections .  EDS
covenants and agrees that it shall (a) keep, in accordance with GAAP, proper and
complete accounting books and financial records and permit Lenders to inspect
the same during reasonable business hours, (b) allow Lenders to inspect any of
its properties during reasonable business hours and (c) allow Lenders to discuss
its affairs, condition, and finances with its directors or officers from time to
time during reasonable business hours; provided, that all information obtained
pursuant to this Section 7.2 shall be kept confidential.

            7.3.      Items to be Furnished .  EDS covenants and agrees that it
shall cause to be furnished to Administrative Agent, with a copy for each
Lender, each of the following:

                        (a)        Annual Financial Statements.  As soon as
available, but no later than one hundred twenty (120) days after the last day of
each fiscal year of EDS, audited Financial Statements as of, and for the year
ended on, such last day, in each case setting forth, in comparative form, the
corresponding figures for the previous fiscal year, accompanied by the opinion
of independent certified public accountants, without qualification, that such
Financial Statements were prepared in accordance with GAAP and present fairly
the financial condition and results of operations of EDS and its consolidated
Subsidiaries, accompanied by a certificate signed by the Treasurer, Chief
Financial Officer or the Corporate Vice President-Finance of EDS, which
certificate shall state that to the best of his or her knowledge, EDS has
fulfilled all its obligations under the Loan Documents and, at the end of such
fiscal period, no Default or Potential Default exists, and further sets forth
the then‑current calculation of the covenant contained in Section 7.8.

                        (b)        Quarterly Financial Statements.  As soon as
available, but no later than sixty (60) days after the last day of each of the
first three fiscal quarters of EDS, Financial Statements showing the financial
condition and result of operations of EDS and its consolidated Subsidiaries as
of, and for the period from the beginning of the current fiscal year to, such
last day, in each case setting forth in comparative form the corresponding
figures for the corresponding dates and periods of the preceding fiscal year,
accompanied by a certificate signed by the Treasurer, Chief Financial Officer or
the Corporate Vice President - Finance of EDS, which certificate shall state
that, to the best of his or her knowledge, at the end of such fiscal period, no
Default or Potential Default exists, and further sets forth the then‑current
calculation of the covenant contained in Section 7.8.

                        (c)        SEC Filings.  Promptly upon transmission
thereof, copies of all such financial statements, proxy statements, notices and
reports as EDS shall send to its public stockholders generally and copies of all
registration statements (without exhibits) and all reports which EDS files with
the Securities and Exchange Commission (or any governmental body or agency
succeeding to the functions of the Securities and Exchange Commission), but
excluding any filings relating to shelf registrations or Debt issuances.

37

--------------------------------------------------------------------------------

 

                        (d)        Notices of Significant Events.  Notice,
promptly after EDS knows or has reason to know, of (i) the commencement or the
change in status of any Litigation with respect to EDS which could have a
Material Adverse Effect, (ii) any change in any material fact or circumstance
represented or warranted in any Loan Document, (iii) a Default or Potential
Default, specifying the nature thereof and what action EDS has taken, is taking,
or proposes to take with respect thereto.

            7.4.      Taxes .  EDS covenants and agrees that it shall promptly
pay when due any and all Taxes due, except Taxes being contested in good faith
by appropriate proceedings so long as reserves have been established to the
extent required by GAAP.

            7.5.      Maintenance of Corporate Existence, Assets, Business and
Insurance .  EDS covenants and agrees that it (or any successor corporation of
EDS permitted by Section 7.9) shall at all times:  maintain its corporate
existence and authority to transact business and good standing in its
jurisdiction of incorporation and all other jurisdictions where the failure to
do so might have a Material Adverse Effect; maintain all licenses, permits, and
franchises necessary for its businesses and where the failure to do so might
have a Material Adverse Effect; maintain, preserve and keep all of its assets
which are useful in and necessary to its businesses in good working order and
condition and from time to time make all necessary and proper repairs,
replacements, and renewals thereto and replacements thereof where the failure to
do so might have a Material Adverse Effect; and maintain insurance with
financially sound and reputable insurance companies or associations or
self‑insure as deemed appropriate in the reasonable judgment of EDS, in such
amounts and covering such risks as are usual to companies with comparable assets
engaged in similar businesses and owning properties in the same general areas in
which EDS operates, and where the failure to do so might have a Material Adverse
Effect.

            7.6.      Compliance with Laws and Documents .  EDS covenants and
agrees that it will not, directly or indirectly, violate the provisions of any
material Laws, its articles or certificate of incorporation or bylaws or any
material agreements if such violation alone, or when aggregated with all other
such violations, could cause a Material Adverse Effect.

            7.7.      Regulation U .  EDS covenants and agrees that neither the
making of any Advance hereunder, nor the use of the proceeds thereof, will
violate or be inconsistent with the provisions of Regulation T, U or X of the
Board of Governors of the Federal Reserve System as now or from time to time
hereafter in effect.

            7.8.      Net Worth .  EDS covenants and agrees that, at all times,
the Net Worth of EDS and its consolidated Subsidiaries shall exceed the sum of
(a) $3,070,050,000 plus (b) fifty percent (50%) of the Net Income of EDS and its
consolidated Subsidiaries for each fiscal quarter commencing after June 30,
1999.

            7.9.      Mergers; Consolidations; Transfers of Assets .  EDS
covenants and agrees that it shall not consolidate with, or sell or convey all
or substantially all of its assets to, or merge with or into any other Person or
Persons, in a single transaction or a series of transactions, unless (a) either
EDS is the continuing corporation, or the successor corporation(s) is(are)
organized under the laws of the United States or a state thereof and the
successor corporation(s) expressly assume(s) all obligations of EDS under the
Facility and the due and punctual performance and observance of all of the
covenants and conditions of EDS under the Facility; and (b) EDS or the successor
corporation(s), as the case may be, will not, immediately after the merger,
consolidation, sale or conveyance, be in Default under the Facility and no
Potential Default under the Facility will have occurred and be continuing.

38

--------------------------------------------------------------------------------

 

            7.10.    Pari Passu .  EDS covenants and agrees that all obligations
of EDS under this Agreement shall rank at least pari passu with all other
unsecured Debt of EDS.

            7.11.    ERISA .  EDS covenants and agrees that if, at any time when
there shall exist a deficiency in excess of $25,000,000 in the assets of any
Pension Plan which are available to satisfy the benefits guaranteeable under
ERISA with respect to such Pension Plan, (i) the PBGC institutes proceedings to
terminate such Pension Plan or notice of intent to terminate such Pension Plan
is filed under Title IV of ERISA by EDS or any Subsidiary having liability with
respect thereto, or (ii) any Reportable Event for which the PBGC has not waived
the 30‑day notice requirement shall occur with respect to such Pension Plan and
such Reportable Event shall present a material risk of termination with respect
to such Pension Plan, EDS shall (A) give Administrative Agent prompt written
notice thereof, (B) within fifteen (15) days after the date of such event,
propose to Administrative Agent a plan for bringing such Pension Plan into
compliance with ERISA or reducing such deficiency to $25,000,000 or less and (C)
within thirty (30) days after the date of such event, cause such deficiency to
be reduced to $25,000,000 or less, or cause such Pension Plan to be brought into
compliance with ERISA.

ARTICLE VIII

DEFAULT

            8.1.      Default .  A "Default" shall exist if any one or more of
the following events shall occur and be continuing:

                        (a)        Payment of Obligation.  (i) The failure or
refusal of any Borrower to pay any principal installment when due in accordance
with the terms of the Loan Documents, or (ii) the failure or refusal of any
Borrower to pay any interest installment, any fee or any other sum (other than
principal) payable hereunder to any Lender or the Administrative Agent when due
in accordance with the terms of the Loan Documents, and such failure or refusal
continues for a period of five (5) Business Days.

                        (b)        Representations and Warranties.  Any
representation or warranty made by a Borrower is untrue in any material respect
on the date as of which made or deemed to be made.

39

--------------------------------------------------------------------------------

 

                        (c)        Certain Covenants.  The failure or refusal of
EDS punctually and properly to perform, observe, and comply with Sections 7.9,
7.10 or 7.11 or to maintain its corporate existence, except as the result of an
action permitted by Section 7.9.

                        (d)        Other Covenants.  The failure or refusal of
any Borrower punctually and properly to perform, observe, and comply with any
covenant, agreement, or condition contained in any of the Loan Documents, other
than the agreements described in Sections 8.1(a) or 8.1(c), and such failure or
refusal continues for a period of thirty (30) days (or, in the case of Section
7.8, twenty (20) days) after the earlier of (i) EDS's having knowledge thereof,
or (ii) written notice thereof is given by Administrative Agent or any Lender to
such Borrower and EDS.

                        (e)        Voluntary Debtor Relief.  EDS shall (i)
execute an assignment for the benefit of creditors, (ii) admit in writing its
inability to, or generally fail to, pay its debts generally as they become due,
(iii) voluntarily seek the benefits of any Debtor Relief Law which could suspend
or otherwise affect any of Lender's Rights under any of the Loan Documents, or
(iv) take any action to authorize any of the foregoing.

                        (f)         Involuntary Proceedings.  An order, judgment
or decree shall be entered against EDS by any Tribunal pursuant to any Debtor
Relief Law, the effect of which could be to suspend or otherwise affect any
Lenders' Rights under any of the Loan Documents or a petition shall be filed
against EDS seeking the benefit or benefits provided for by any Debtor Relief
Law, the effect of which could be to suspend or otherwise affect any of Lenders'
Rights under any of the Loan Documents, and such order, judgment, decree, or
petition is not discharged within ninety (90) days after the entry or filing
thereof.

                        (g)        Payment of Judgments.  EDS shall fail to pay
any money judgment in excess of $50,000,000 against it or its assets at least
ten (10) days prior to the date on which its assets may be sold lawfully to
satisfy such judgment.

                        (h)        Default Under Other Debt.  EDS shall default
in the due and punctual payment of the principal of or the interest on any Debt,
which Debt is in excess of $50,000,000 in aggregate principal amount, secured or
unsecured, or in the due performance or observance of any covenant or condition
of any indenture or other agreement executed in connection therewith, and as a
consequence thereof such Debt shall be declared to be due and payable or
required to be repaid prior to its stated maturity (other than by a regularly
scheduled required prepayment).

                        (i)         Change of Control.  A Change of Control
shall occur, provided, however, that such a Change of Control shall not
constitute a Default if immediately thereafter, the long‑term indebtedness of
EDS is rated at least BBB‑ or the equivalent thereof by Standard & Poor's
Ratings Group, a division of McGraw‑Hill, Inc., or Baa3 or the equivalent
thereof by Moody's Investors Services, Inc., or if such rating is not made, then
the commercial paper of EDS is rated at least A‑2 or the equivalent thereof by
Standard & Poor's Ratings Group, a division of McGraw‑Hill, Inc., or P‑2 or the
equivalent thereof by Moody's Investors Services, Inc.

40

--------------------------------------------------------------------------------

 

                        (j)         Default Under Certain Other Debt.  A
Default, as defined therein, shall exist under that certain Multi‑Currency
Revolving Credit Agreement, dated as of September 15, 1999, among EDS, Citibank,
N.A., as administrative agent, and the lenders named therein, as hereafter
amended or extended, from time to time.

ARTICLE IX


RIGHTS AND REMEDIES UPON DEFAULT

            9.1.      Remedies Upon Default .  Should a Default exist, Majority
Lenders may, at their election, do any one or more of the following without
notice of any kind, including, without limitation, notice of acceleration or of
intention to accelerate, presentment and demand or protest, all of which are
hereby expressly waived by each Borrower:  (a) declare the entire unpaid balance
of the Obligation, or any part thereof, immediately due and payable, whereupon
it shall be due and payable (provided that, upon the occurrence of a Default
under Section 8.1(e) or (f), the entire Obligation shall automatically become
due and payable without notice or other action of any kind whatsoever); (b)
terminate all or any portion of their Commitments hereunder; (c) reduce any
claim to judgment; (d) exercise the Rights of offset or banker's lien against
the interest of each Borrower in and to every account and other property of
Borrower which are in the possession of any Lender to the extent of the full
amount of the Obligation; and (e) exercise any and all other legal or equitable
Rights afforded by the Loan Documents or applicable Laws, as Majority Lenders
shall deem appropriate.

            9.2.      Waivers by Borrower and Others .  Each Borrower and each
surety, endorser, guarantor, and other party ever liable for payment of any of
the Obligation jointly and severally waive notice, presentment, demand for
payment, protest, notice of intention to accelerate, notice of acceleration, and
notice of protest and nonpayment, and agree that their liability with respect to
the Obligation, or any part thereof, shall not be affected by any renewal or
extension in the time of payment of the Obligation, by any indulgence, or by any
release or change in any security for the payment of the Obligation, and hereby
consent to any and all renewals, extensions, indulgences, releases, or changes,
regardless of the number thereof.

            9.3.      Delegation of Duties and Rights.  Each Lender may perform
any of its duties or exercise any of its Rights under the Loan Documents by or
through its officers, directors, employees, attorneys, agents, or other
representatives.

            9.4.      Lenders Not in Control .  None of the covenants or other
provisions contained in this Agreement shall, or shall be deemed to, give
Lenders the Right or power to exercise control over the affairs or management of
any Borrower, the power of Lenders being limited to the Rights of creditors
generally and the Right to exercise the remedies provided in this Article IX.

41

--------------------------------------------------------------------------------

 

            9.5.      Cumulative Remedies.  The Rights provided for in this
Agreement and the other Loan Documents are cumulative and not intended to be
exclusive of any other Right given hereunder or now or hereafter existing at law
or in equity or by statute or otherwise.

            9.6.      Expenditures by Lenders.  Following any Default hereunder,
all court costs, reasonable attorneys' fees, other costs of collection, and
other sums spent by Lenders pursuant to the exercise of any Right (including,
without limitation, any effort to collect or enforce the Notes) provided herein
shall be payable by Borrowers to Lenders on demand, shall become part of the
Obligation, and shall bear interest at a rate per annum that is one percent (1%)
above the Base Rate from the date spent until the date repaid.

            9.7.      Performance by Administrative Agent.  Should EDS or any
other Borrower fail to perform any covenant, duty, or agreement contained herein
or in any of the Loan Documents, the Administrative Agent, after giving ten (10)
days' notice to EDS and such Borrower, may, but shall not be obligated to,
perform or attempt to perform such covenant, duty, or agreement on behalf of
such Borrower.  In such event, such Borrower shall, at the request of the
Administrative Agent promptly pay any amount expended by the Administrative
Agent in such performance or attempted performance to the Administrative Agent
at the Payment Office, together with interest thereon at the default rate from
the date of such expenditure until paid.  Notwithstanding the foregoing, it is
expressly understood that neither Administrative Agent nor Lenders assume any
liability or responsibility for the performance of any duties of any Borrower
hereunder or under any of the Loan Documents or other control over the
management and affairs of any Borrower, nor by any such action shall the
Administrative Agent or the Lenders be deemed to create a partnership
arrangement with any Borrower.

ARTICLE X

THE ADMINISTRATIVE AGENT

            10.1.    Appointment and Authorization.  Each Lender hereby
irrevocably appoints and authorizes Administrative Agent to take such action on
its behalf and to exercise such powers under the Loan Documents as are delegated
to Administrative Agent by the terms thereof, together with such powers as are
reasonably incidental thereto.  With respect to its Committed Sum, the Committed
Loans, Term Loans and Bid Rate Loans made by it and the Notes issued to it,
Administrative Agent shall have the same rights and powers under this Agreement
as any other Lender and may exercise the same as though it were not
Administrative Agent; and the term "Lender" or "Lenders" shall, unless otherwise
expressly indicated, include the Administrative Agent in its capacity as a
Lender.  Administrative Agent and its affiliates may accept deposits from, lend
money to, act as trustee under indentures of, and generally engage in any kind
of business with, any of Borrowers, and any Person which may do business with
any of Borrowers, all as if Administrative Agent were not Administrative Agent
hereunder and without any duty to account therefor to Lenders.

            10.2.    Note Holders.  Administrative Agent may treat the payee of
any Note as the holder thereof until written notice of transfer shall have been
filed with it signed by such payee and in form satisfactory to Administrative
Agent.

42

--------------------------------------------------------------------------------

 

            10.3.    Consultation with Counsel.  Lenders agree that
Administrative Agent may retain legal counsel, accountants and other
professionals and may consult with such professionals selected by it and shall
not be liable for any action taken or suffered in good faith by it in accordance
with the advice of such professionals.

            10.4.    Documents.  Administrative Agent shall not be under a duty
to examine or pass upon the validity, effectiveness, enforceability, genuineness
or value of any of the Loan Documents or any other instrument or document
furnished pursuant thereto or in connection therewith, and Administrative Agent
shall be entitled to assume that the same are valid, effective, enforceable and
genuine and what they purport to be.

            10.5.    Resignation or Removal of Administrative Agent.  Subject to
the appointment and acceptance of a successor Administrative Agent as provided
below, Administrative Agent may resign at any time by giving thirty (30) days'
prior written notice thereof to Lenders, EDS and Borrowers and the
Administrative Agent may be removed at any time with or without cause by EDS.
Upon any such resignation or removal, EDS shall appoint a successor
Administrative Agent.  Upon the acceptance of any appointment as Administrative
Agent hereunder by a successor Administrative Agent, such successor
Administrative Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Administrative Agent, and
the retiring Administrative Agent shall be discharged from its duties and
obligations hereunder.  After any retiring Administrative Agent's resignation or
removal hereunder as Administrative Agent, the provisions of this Article X
shall continue in effect for its benefit in respect to any actions taken or
omitted to be taken by it while it was acting as Administrative Agent.

            10.6.    Responsibility of Administrative Agent .  It is expressly
understood and agreed that the obligations of Administrative Agent under the
Loan Documents are only those expressly set forth in the Loan Documents and that
Administrative Agent shall be entitled to assume that no Default exists, unless
Administrative Agent has actual knowledge of such fact or has received notice
from a Lender that such Lender considers that a Default exists and specifying
the nature thereof.  Lenders recognize and agree that Administrative Agent has
no responsibility for confirming the accuracy of any statements made by
Borrowers, or to inspect the property, including the books and financial records
of any Borrower, and in disbursing funds to Borrowers, Administrative Agent may
rely fully upon statements contained in the relevant Notice of Advance.  Neither
Administrative Agent nor any of its directors, officers or employees shall be
liable for any action taken or omitted to be taken by it under or in connection
with the Loan Documents, except for its own gross negligence or willful
misconduct.  In the absence of gross negligence or willful misconduct,
Administrative Agent shall incur no liability under or in respect of any of the
Loan Documents by acting upon any notice, consent, certificate, warranty or
other paper or instrument believed by it to be genuine or authentic or to be
signed by the proper party or parties, or with respect to anything which it may
do or refrain from doing in the reasonable exercise of its judgment, or which
may seem to it to be necessary or desirable in the premises.

43

--------------------------------------------------------------------------------

 

            Administrative Agent shall not be responsible to Lenders for any
recitals, statements, representations or warranties contained in this Agreement,
or in any certificate or other document referred to or provided for in, or
received by any Lender under, this Agreement, or for the validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement or
any document referred to or provided for herein or for any failure by Borrowers
to perform any of their obligations hereunder.  Administrative Agent may employ
agents and attorneys‑in‑fact and shall not be answerable, except as to money or
securities received by it or its authorized agents, for the negligence or
misconduct of any such agents or attorneys‑in‑fact selected by it with
reasonable care.

            The relationship between Administrative Agent and each of the
Lenders is only that of agent and principal and has no fiduciary aspects, and
Administrative Agent's duties hereunder are acknowledged to be only ministerial
and not involving the exercise of discretion on its part.  Nothing in this
Agreement or elsewhere contained shall be construed to impose on Administrative
Agent any duties or responsibilities other than those for which express
provision is herein made.  In performing its duties and functions hereunder,
Administrative Agent does not assume and shall not be deemed to have assumed,
and hereby expressly disclaims, any obligation or responsibility toward or any
relationship of agency or trust with or for Borrowers.  As to any matters not
expressly provided for by this Agreement (including, without limitation,
enforcement or collection of the Notes), Administrative Agent shall not be
required to exercise any discretion or take any action, but shall be required to
act or to refrain from acting (and shall be fully protected in so acting or
refraining from acting) upon the instructions of Majority Lenders and such
instructions shall be binding upon all Lenders and all holders of Notes;
provided, however, that Administrative Agent shall not be required to take any
action which exposes Administrative Agent to personal liability or which is
contrary to this Agreement or applicable law.

            10.7.    Notices of Default .  In the event that Administrative
Agent shall have acquired actual knowledge of any Default or any Potential
Default, Administrative Agent shall promptly give notice thereof to Lenders.

            10.8.    Independent Investigation.  Each of Lenders severally
represents and warrants to Administrative Agent that it has made its own
independent investigation and assessment of the financial condition and affairs
of EDS in connection with the making and continuation of its participation in
the Loans hereunder and has not relied exclusively on any information provided
to such Lender by Administrative Agent in connection herewith, and each Lender
represents, warrants and undertakes to Administrative Agent that it shall
continue to make its own independent appraisal of the creditworthiness of EDS
while the Loans are outstanding or while it has any obligation to make Loans
hereunder to Borrowers.

            10.9.    Indemnification of Administrative Agent.  Lenders agree to
indemnify Administrative Agent (to the extent not reimbursed by Borrowers), Pro
Rata, from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses, or disbursements of any
kind or nature whatsoever which may be imposed on, incurred by or asserted
against Administrative Agent in any way relating to or arising out of the Loan
Documents or any action taken or omitted by Administrative Agent under the Loan
Documents, provided that no Lender shall be liable for any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting from Administrative Agent's gross
negligence or willful misconduct.  Without limitation of the foregoing, each
Lender agrees to reimburse the Administrative Agent, on a Pro Rata basis,
promptly upon demand for its ratable share of any out‑of‑pocket expenses
(including counsel fees) incurred by the Administrative Agent in connection with
the preparation, execution, delivery, administration, modification, amendment or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice in respect of rights or responsibilities under, this Agreement,
to the extent that the Administrative Agent is not reimbursed for such expenses
by the Borrowers.

44

--------------------------------------------------------------------------------

 

            10.10.  Agents and Co-Agents.  None of the Lenders identified on the
cover page or signature pages of this Agreement as an "agent," or a "co-agent"
shall have any right, power, obligation, liability, responsibility or duty,
including, without limitation, any fiduciary duty, under this Agreement other
than those applicable to all Lenders as such.  Each Lender acknowledges that it
has not relied, and will not rely, on any of the Lenders so identified in
deciding to enter into this Agreement or in taking or not taking action
hereunder.

            10.11.  Benefit of Article X.  The agreements contained in this
Article X are solely for the benefit of Administrative Agent and Lenders, and
are not for the benefit of, or to be relied upon by, Borrowers or any third
party.

ARTICLE XI

MISCELLANEOUS

            11.1.    Number and Gender of Words.  Whenever in any Loan Document
the singular number is used, the same shall include the plural where
appropriate, and vice versa; and words of any gender in any Loan Document shall
include each other gender where appropriate.

            11.2.    Headings.  The headings, captions, and arrangements used in
any of the Loan Documents are, unless specified otherwise, for convenience only
and shall not be deemed to limit, amplify, or modify the terms of the Loan
Documents, nor affect the meaning thereof.

            11.3.    Exhibits.  If any Exhibit which is to be executed and
delivered contains blanks, the same shall be completed correctly and in
accordance with the terms and provisions contained and as contemplated herein
prior to, at the time of, or after the execution and delivery thereof.

            11.4.    Communications.  Unless specifically otherwise provided,
whenever any Loan Document requires or permits any consent, approval, notice,
request, or demand from one party to another, such communication must be in
writing (which may be by telecopier) to be effective and shall be deemed to have
been given on the day actually delivered or telecopied, or, if mailed, on the
third Business Day after it is enclosed in an envelope, addressed to the party
to be notified at the address stated below, properly stamped for first class
delivery, sealed, and deposited in the appropriate official postal service. 
Until changed by notice pursuant hereto (any party being entitled to change its
address for purposes of this Section 11.4 by notice to all other parties
hereto), the address and telecopy number for each party for purposes hereof are
as follows:

45

--------------------------------------------------------------------------------

 

            BORROWERS:          Electronic Data Systems Corporation

                                                5400 Legacy Drive

                                                Plano, Texas  75024

                                                Attention:  Manager, Capital
Markets

                                                Telecopy No.:  (972) 605‑8640

                                                Telephone No.:  (972) 605‑3002

 

            COPY TO:                  Electronic Data Systems Corporation

                                                5400 Legacy Drive

                                                Plano, Texas  75024

                                                Attention:  General Counsel

                                                Telecopy No.:  (972) 605‑5613

                                                Telephone No.:  (972) 605‑5500

            LENDERS:                  See Schedule 1

            ADMINISTRATIVE
            AGENT:                      FOR NOTICES UNDER ARTICLES II AND III
AND SECTION 4.3:

                                                Citibank, N.A.

                                                Global Loan Support Services

                                                Two Penns Way, Suite 200

                                                New Castle, Delaware 19720

                                                Attention:  Mr. Leonard Sarcona

                                                Telecopy No.:  (302) 894‑6120

                                                Telephone No.:  (302) 894‑6003

                                                FOR ALL OTHER NOTICES:

                                                Citibank, N.A.

                                                399 Park Avenue

                                                8th Floor, Zone 3

                                                New York, NY  10043 

                                                Attention:  Mr. James Walsh

                                                Telecopy No.:  (212) 593‑0054

                                                Telephone No.:  (212) 559‑7538

 

            PROCESS                   Prentice Hall Systems, Inc.

            AGENT:                      15 Columbus Circle

                                                New York, New York  10023‑7773

46

--------------------------------------------------------------------------------

 

 

            COPY TO:                  Electronic Data Systems Corporation

                                                5400 Legacy Drive

                                                Plano, Texas 75024

                                                Attention:  General Counsel

                                                Telecopy No.:  (972) 605‑5613

            11.5.    Exceptions to Covenants.  No Borrower shall take any action
or fail to take any action which is permitted as an exception to any of the
covenants contained in any of the Loan Documents if such action or omission
would result in the breach of any other covenant contained in any of the Loan
Documents.

            11.6.    Survival.  All covenants, agreements, undertakings,
representations, and warranties made in any of the Loan Documents shall survive
all closings under the Loan Documents and, except as otherwise indicated, shall
not be affected by any investigation made by any party.

            11.7.    GOVERNING LAW.  THIS AGREEMENT AND ALL OTHER LOAN DOCUMENTS
SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK (OTHER THAN THE CONFLICT OF LAWS PROVISIONS THEREOF),
EXCEPT TO THE EXTENT THAT FEDERAL LAWS MAY APPLY.

            11.8.    Maximum Interest Rate.  Regardless of any provision
contained in any of the Loan Documents, no Lender shall ever be entitled to
contract for, charge, take, reserve, receive, or apply, as interest on the
Obligation, or any part thereof, any amount in excess of the Highest Lawful
Rate, and, in the event any Lender ever contracts for, charges, takes, reserves,
receives, or applies as interest any such excess, it shall be deemed a partial
prepayment of principal and treated hereunder as such and any remaining excess
shall be refunded to the relevant Borrower.  In determining whether or not the
interest paid or payable, under any specific contingency, exceeds the Highest
Lawful Rate, Borrowers and Lenders shall, to the maximum extent permitted under
applicable Law, (a) treat all Advances as but a single extension of credit (and
Lenders and Borrowers agree that such is the case and that provision herein for
multiple Advances and for one or more Notes is for convenience only), (b)
characterize any nonprincipal payment as an expense, fee, or premium rather than
as interest, (c) exclude voluntary prepayments and the effects thereof, and (d)
"spread" the total amount of interest throughout the entire contemplated term of
the Obligation; provided that, if the Obligation is paid and performed in full
prior to the end of the full contemplated term thereof, and if the interest
received for the actual period of existence thereof exceeds the Highest Lawful
Rate, any Lender receiving such excess interest shall refund such excess, and,
in such event, such Lender shall not be subject to any penalties provided by any
Laws for contracting for, charging, taking, reserving, or receiving interest in
excess of the Highest Lawful Rate.  To the extent the Laws of the State of Texas
are applicable for purposes of determining the "Highest Lawful Rate," such term
shall mean the "weekly ceiling" from time to time in effect under Article
5069.1D of the Texas Credit Title, as amended, and Chapter 303 of the Texas
Finance Code, as amended.

47

--------------------------------------------------------------------------------

 

            11.9.    ENTIRETY AND AMENDMENTS.  THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS
BY THE PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES. 
This Agreement and the other Loan Documents embody the entire agreement between
Borrowers and Lenders and supersedes all prior proposals, agreements and
understandings relating to the subject matter hereof.  Borrowers certify that
they are relying on no representation, warranty, covenant or agreement except
for those set forth herein and the other Loan Documents of even date herewith. 
This Agreement and the other Loan Documents may be amended, or the provisions
hereof waived, only by an instrument in writing executed jointly by an
authorized officer of EDS and Administrative Agent, acting on behalf of Majority
Lenders, and supplemented only by documents delivered or to be delivered in
accordance with the express terms hereof.  Notwithstanding anything to the
contrary set forth herein, no change in the Loan Documents or waiver of the
provisions thereof which has the effect of (a) extending the maturity or
decreasing the amount of any payment on any Notes or payment of any fee, (b)
decreasing any rate or amount of interest or other sums payable to any Lender
under the Loan Documents, (c) changing the definition of the term "Majority
Lenders", (d) amending or waiving Sections 5.2 (except with respect to a Bid
Rate Loan as set forth in Section 5.3), 7.8, 11.9 or 11.12 or (e) discharging
any guarantor shall be effective absent the concurrence of all Lenders.  No
increase to the Committed Sum of any Lender, no extension of the Commitment
Termination Date of any Lender, and no imposition of any additional obligations
upon any Lender, except as expressly provided herein, shall be effective without
the consent of such Lender.  Notwithstanding the foregoing, EDS or any other
Borrower and any Lender of a Bid Rate Loan may, from time to time, and at any
time, enter into an amendment of such Bid Rate Loan and the Bid Rate Note
related thereto.  EDS and Administrative Agent may, from time to time and at any
time, enter into an amendment hereof, for the purpose of adding as a Lender
hereunder any commercial lending institution.

            11.10.  Waivers.  The acceptance by Lenders at any time and from
time to time of partial payment on the Obligation shall not be deemed to be a
waiver of any Default or Potential Default then existing.  No failure to
exercise and no delay on the part of Lenders or their respective officers,
directors, employees, agents, representatives or attorneys in exercising any
Right under this Agreement or any of the Loan Documents shall operate as a
waiver thereof, nor shall any single or partial exercise of any Right under this
Agreement preclude any other or further exercise thereof or the exercise of any
other Right.  Any waiver or consent allowed hereunder and in conformity with the
provisions hereof shall be effective only in the specific instance to which it
relates and for the purpose for which it is given. 

            11.11.  Multiple Counterparts.  This Agreement may be executed in
any number of identical counterparts, and by different parties hereto on
separate counterparts, each of which shall be deemed an original for all
purposes and all of which constitute, collectively, one Agreement; but, in
making proof of this Agreement, it shall not be necessary to produce or account
for more than one such counterpart.

48

--------------------------------------------------------------------------------

 

            11.12.  Parties Bound; Participations and Assignments.

                        (a)        Successors and Assigns.  This Agreement is
binding upon, and inures to the benefit of, each Lender, each Borrower, and
their respective successors and assigns; provided that, unless otherwise
permitted by this Section 11.12, no Lender may transfer, pledge, assign, sell
participations in or otherwise encumber its Commitment or Loans hereunder; and
provided further, that, except as otherwise expressly provided herein, the
Borrowers shall not have any right to assign their rights or obligations
hereunder or any interest herein without the prior written consent of the
Lenders.

                        (b)        Participations.  Any Lender may, in
accordance with applicable Law, at any time sell to one or more banks or other
entities (each, a "Participant") participating interests in any Loan owing to
such Lender, any Commitment of such Lender or any other interest of such Lender
hereunder; provided that such Lender shall have given prior written notice to
EDS of the identity of each such Participant, and provided, further, that no
Lender shall transfer, grant or assign any participation under which any
Participant shall have rights to approve any amendment, supplement or
modification to or waiver of this Agreement except to the extent such amendment,
supplement, modification or waiver would (i) increase the amount of the
Participant's funding obligations in respect of such Lender's Commitment, (ii)
reduce the principal of, or interest on, any of the Participant's interest in
such Lender's Notes or any fees or other amounts payable to such Lender
hereunder (to the extent an interest therein has been sold to the Participant)
or (iii) postpone the date fixed for any payment of principal of, or interest
on, any of such Lender's Notes or any fees or other amounts payable to such
Lender hereunder (to the extent an interest therein has been sold to the
Participant).  In the event of any such sale by a Lender of a participating
interest to a Participant, such Lender's obligations under this Agreement to the
other parties to this Agreement shall remain unchanged, such Lender shall remain
solely responsible for the performance thereof, such Lender shall remain the
holder of any obligation owing to it hereunder for all purposes under this
Agreement, and Borrowers and the Administrative Agent shall continue to be
entitled to deal solely and directly with such Lender in connection with such
Lender's rights and obligations under this Agreement.  Borrowers hereby agree
that each Participant shall be entitled to the benefits of Sections 3.5, 3.9,
3.10, 3.11 and 3.13 with respect to its participation in the Commitment and the
Loans outstanding from time to time as if it were a Lender; provided that no
Participant shall be entitled to receive any greater amount pursuant to any such
Section than the transferor Lender would have been entitled to receive in
respect of the amount of the participation transferred by such transferor Lender
to such Participant had no such transfer occurred.

                        (c)        Assignments.  Any Lender may, in the ordinary
course of its commercial lending business and in accordance with applicable Law,
at any time and from time to time, assign to any Lender or any Affiliate thereof
or, with the prior written consent of EDS and Administrative Agent (which
consents shall not be unreasonably withheld), to an additional bank or financial
institution (each such Lender, Affiliate, bank or financial institution, an
"Assignee") all or any part of its rights and obligations under this Agreement
pursuant to an Assignment and Acceptance, substantially in the form of Exhibit
K, executed by such Assignee, such assigning Lender and EDS and delivered to the
Administrative Agent for its acceptance and recording in the Register; provided
that, unless EDS otherwise consents, any such assignment to any Assignee that is
not a Lender or an Affiliate of a Lender shall be an undivided share of the
assigning Lender's Committed Sum and Loans, in a minimum amount of $5,000,000 or
a greater integral multiple of $1,000,000 and shall not exceed fifty percent
(50%) of the assigning Lender's Committed Sum as of the date such Lender became
a Lender hereunder, and provided, further, that no Assignee shall be entitled to
receive any greater amount pursuant to Sections 3.11(a) or 3.13 than the
assignor Lender would have been entitled to receive in respect of the amount of
the Loan(s) assigned had no such assignment occurred.  Upon such execution,
delivery, acceptance and recording from and after the effective date determined
pursuant to such Assignment and Acceptance, (x) the Assignee thereunder shall be
a party hereto and, to the extent provided in such Assignment and Acceptance,
have the rights and obligations of (and be) a Lender hereunder with a Commitment
as set forth therein, and (y) the assigning Lender thereunder shall, to the
extent provided in such Assignment and Acceptance, be released from its
obligations under this Agreement.  Notwithstanding anything to the contrary
contained herein, any Lender may sell, transfer, assign or grant participations
in all or any part of the Bid Rate Loans made by it to any Assignee without
requirement of notice or consent and without limitation of any kind; provided,
that no Assignee of any Bid Rate Loan(s) shall be entitled to receive any
greater amount pursuant to Sections 3.11(a) or 3.13 than the assignor Lender
would have been entitled to receive in respect of the amount of the Bid Rate
Loan(s) assigned had no such assignment occurred.

49

--------------------------------------------------------------------------------

 

                        (d)        Maintenance of Register.  The Administrative
Agent shall maintain at its address referred to in Section 11.4 a copy of each
Assignment and Acceptance delivered to it and a register (the "Register") for
the recordation of the name and address of each of the Lenders and the
Commitment of, and principal amount of the Loans owing to, each Lender from time
to time.  The entries in the Register shall be prima facie evidence of the
existence and amounts of the obligations of Borrowers therein recorded, and
Borrowers, Administrative Agent and Lenders may treat each Person whose name is
recorded in the Register as the owner of the Loan recorded therein for all
purposes of this Agreement.  The Register shall be available for inspection and
copying by Borrowers or any Lender at any reasonable time and from time to time
upon reasonable prior notice.  The Administrative Agent shall provide a copy of
the Register to EDS on a monthly basis.

                        (e)        Payment of Costs.  Upon its receipt of an
Assignment and Acceptance executed by an assigning Lender, an Assignee,
Administrative Agent and EDS, and payment by the assigning Lender to
Administrative Agent and EDS of all of their reasonable costs in connection with
such assignment, including, without limitation, a processing and recordation fee
of $3,500 to Administrative Agent, Administrative Agent shall (i) promptly
accept such Assignment and Acceptance and (ii) on the effective date determined
pursuant thereto record the information contained therein in the Register and
give notice of such acceptance and recordation to the assigning Lender, its
Assignee and EDS; provided that, notwithstanding the foregoing, in the event the
assigning Lender is being replaced in accordance with Section 3.16(b), EDS shall
pay the processing and recordation fee of $3,500 to Administrative Agent.

50

--------------------------------------------------------------------------------

 

                        (f)         Delivery of Notes.  Within five (5) Business
Days after its receipt of an Assignment and Acceptance, together with an
execution copy of each replacement Note, the applicable Borrower shall execute
and deliver to the Administrative Agent in exchange for the surrendered Note or
Notes such replacement Note or Notes, duly executed, and payable to the order of
such Assignee in an amount equal to the amount assigned to it pursuant to such
Assignment and Acceptance and, if the assigning Lender has retained a portion of
the Obligation hereunder, a replacement Note or Notes to the order of the
assigning Lender in an amount equal to the portion of the Obligation retained by
it hereunder.  Such replacement Note or Notes shall be in an aggregate principal
amount equal to the aggregate principal amount of such surrendered Note or
Notes, shall be dated the effective date of such Assignment and Acceptance and
shall otherwise be in substantially the form of the surrendered Note or Notes.

                        (g)        Disclosure of Borrower Information. 
Borrowers authorize each Lender to disclose to any prospective Participant, any
Participant or any prospective Assignee (each, a "Transferee") any and all
financial information in such Lender's possession concerning Borrowers which has
been delivered to such Lender by or on behalf of Borrowers pursuant to this
Agreement or which has been delivered to all Lenders by or on behalf of
Borrowers in connection with their respective credit evaluations of Borrowers
prior to becoming a party to this Agreement; provided that each Lender
disclosing such information notifies EDS in advance that it is doing so, and,
prior to any such disclosure, the Transferee shall agree to preserve the
confidentiality of any information relating to Borrowers received from such
Lender.  Nothing contained in this Section 11.12(f) shall be deemed to prohibit
the delivery to any Transferee of any financial information which is otherwise
publicly available or to subject the delivery of any such publicly available
information to the notice and consent procedures hereinabove set forth.

                        (h)        Pledges and Assignments to Federal Reserve
Banks.  Nothing herein shall prohibit any Lender from pledging or assigning all
or any portion of its Loans or Bid Rate Loans to any Federal Reserve Bank in
accordance with applicable Law but such Lender shall remain liable for
performance of its obligations hereunder.

            11.13.  CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL.  BORROWERS
HEREBY AGREE THAT ANY SUIT, ACTION OR PROCEEDING AGAINST BORROWERS WITH RESPECT
TO THIS AGREEMENT, THE NOTES OR ANY JUDGMENT ENTERED BY ANY COURT IN RESPECT
THEREOF, MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK, BOROUGH OF
MANHATTAN, OR IN THE UNITED STATES COURTS LOCATED IN THE STATE OF NEW YORK,
BOROUGH OF MANHATTAN, AS MAJORITY LENDERS IN THEIR SOLE DISCRETION MAY ELECT AND
THE BORROWERS HEREBY SUBMIT TO THE NON‑EXCLUSIVE JURISDICTION OF SUCH COURTS FOR
THE PURPOSE OF ANY SUCH SUIT, ACTION OR PROCEEDING.  BORROWERS HEREBY AGREE THAT
SERVICE OF ALL WRITS, PROCESS AND SUMMONSES IN ANY SUCH SUIT, ACTION OR
PROCEEDING BROUGHT IN THE STATE OF NEW YORK MAY BE MADE UPON PROCESS AGENT AT
ITS ADDRESS AS SET FORTH IN SECTION 11.4 (AS SUCH ADDRESS MAY BE CHANGED FROM
TIME TO TIME) AND EACH OF THE BORROWERS HEREBY IRREVOCABLY APPOINTS PROCESS
AGENT AS ITS TRUE AND LAWFUL ATTORNEY‑IN‑FACT IN THE NAME, PLACE AND STEAD OF
SUCH BORROWER TO ACCEPT SUCH SERVICE OF ANY AND ALL SUCH WRITS, PROCESS AND
SUMMONSES, AND AGREES THAT THE FAILURE OF THE PROCESS AGENT TO GIVE ANY NOTICE
OF SUCH SERVICE OF PROCESS TO IT SHALL NOT IMPAIR OR AFFECT THE VALIDITY OF SUCH
SERVICE OR OF ANY JUDGMENT BASED THEREON.  BORROWERS HEREBY IRREVOCABLY CONSENT
TO THE SERVICE OF PROCESS IN ANY SUIT, ACTION OR PROCEEDING IN SAID COURTS BY
THE MAILING THEREOF BY ADMINISTRATIVE AGENT OR ANY LENDER BY REGISTERED OR
CERTIFIED MAIL, POSTAGE PREPAID, TO BORROWERS' ADDRESS SET FORTH IN SECTION 11.4
HEREOF.  EACH BORROWER HEREBY IRREVOCABLY WAIVES ANY OBJECTIONS WHICH IT MAY NOW
OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY NOTE BROUGHT IN THE COURTS
LOCATED IN THE STATE OF NEW YORK, BOROUGH OF MANHATTAN, AND HEREBY FURTHER
IRREVOCABLY WAIVES ANY CLAIM THAT ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN
ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.  EACH BORROWER HEREBY
WAIVES TRIAL BY JURY IN ANY SUIT, ACTION OR PROCEEDING BROUGHT IN CONNECTION
WITH THIS AGREEMENT, THE NOTES OR ANY OF THE OTHER LOAN DOCUMENTS, WHICH WAIVER
IS INFORMED AND VOLUNTARY.

51

--------------------------------------------------------------------------------

 

            11.14.  Payment of Expenses.  EDS agrees to pay (a) all costs and
expenses of Lenders, including attorneys' fees and expenses, incurred by Lenders
in connection with the preservation and enforcement of Lenders' rights under
this Agreement, the Notes and/or the other Loan Documents and (b) the legal fees
and expenses of Haynes and Boone, L.L.P., in connection with the negotiation,
preparation, execution and delivery of this Agreement, the Notes and the other
Loan Documents.

            11.15.  Invalid Provisions.  If any provision of any of the Loan
Documents is held to be illegal, invalid or unenforceable under present or
future laws during the term of this Agreement, such provision shall be fully
severable; such Loan Document shall be construed and enforced as if such
illegal, invalid or unenforceable provision had never comprised a part of such
Loan Document; and the remaining provisions of such Loan Document shall remain
in full force and effect and shall not be affected by the illegal, invalid or
unenforceable provision or by its severance from such Loan Document. 
Furthermore, in lieu of each such illegal, invalid or unenforceable provision
there shall be added as part of such Loan Document a provision mutually
agreeable to Borrowers, Administrative Agent and Majority Lenders as similar in
terms to such illegal, invalid or unenforceable provision as may be possible and
be legal, valid and enforceable.  In the event Borrowers, Administrative Agent
and Majority Lenders are unable to agree upon a provision to be added to the
Loan Document in question within a period of ten (10) Business Days after a
provision of any Loan Document is held to be illegal, invalid or unenforceable,
then a provision acceptable to Administrative Agent and Majority Lenders as
similar in terms to the illegal, invalid or unenforceable provision as is
possible and be legal, valid and enforceable shall be added automatically to
such Loan Document.  In either case, the effective date of the added provision
shall be the date upon which the prior provision was held effectively to be
illegal, invalid or unenforceable.

52

--------------------------------------------------------------------------------

 

            11.16.  Borrowers' Right of Offset.

                        (a)        Offset Against Accounts.  Each of Lenders and
the Borrowers hereby agree, with respect to the Obligation, that, automatically
and without any action by or notice to the Borrowers, upon the occurrence of the
appointment of a conservator or receiver for a Lender or, if a Lender's deposits
are insured by the Federal Deposit Insurance Corporation on the date of an
Advance by such Lender, the termination of federal deposit insurance of such
Lender's deposits by the Federal Deposit Insurance Corporation, or any successor
thereto, each Borrower's unpaid payment obligations under the Obligation,
including any unpaid principal and interest thereunder, shall be offset, Dollar
for Dollar, against any and all funds of such Borrower on deposit with such
Lender in any and all accounts which such Borrower maintains at such Lender in
the name of such Borrower, whether individually, or jointly with any of its
Affiliates, and which have not been previously pledged to a party other than
such Lender (the "Accounts").  The Accounts shall in such circumstance be
applied against the Obligation in such order as each Borrower elects or, if no
such election is made, in such order as the Lender or the entity applying such
Accounts elects.

                        (b)        Lender Representations.  Each Lender whose
deposits are insured by the Federal Deposit Insurance Corporation represents and
warrants that the execution of this Agreement by such Lender and the obligations
herein undertaken by it have been approved in compliance with applicable
regulations of the Federal Deposit Insurance Corporation.

            11.17.  Indemnification of Lenders .  EDS agrees to indemnify and
hold Administrative Agent and each Lender and their respective directors,
officers, shareholders, employees, attorneys and agents, and Affiliates (each,
an "Indemnitee") harmless from and against any and all liabilities, obligations,
losses, actions, judgments, suits, disbursements, penalties, damages (other than
consequential damages) and related expenses, including attorneys' fees and
expenses, with respect to the execution, delivery, enforcement, performance and
administration of this Agreement, the Notes, and the other Loan Documents
(collectively, the "Indemnified Liabilities" and, individually, an "Indemnified
Liability"), provided, however, that EDS and the Borrowers shall have no
obligation hereunder to any Indemnitee with respect to Indemnified Liabilities
arising from (a) the gross negligence or willful misconduct of any Indemnitee,
(b) any legal proceedings commenced against any Indemnitee by any other
Indemnitee or by any Participant or Assignee, (c) any violation or claimed
violation by any Indemnitee of any material banking Law of the jurisdiction of
its or its related Lender's Applicable Lending Office, or (d) any action by
Administrative Agent or any Lender not required or contemplated by the Agreement
or the Loan Documents or necessary for the performance of Administrative Agent's
or any Lender's obligations, Administrative Agent's or any Lender's duties or
enforcement of Administrative Agent's or any Lender's rights thereunder.  The
provisions of this Section 11.17 shall remain operative and in full force and
effect regardless of the termination of the Commitments, the consummation of the
transactions contemplated hereby, the repayment of the Loans, the occurrence of
the Commitment Termination Date, the invalidity, illegality, or unenforceability
of any term or provision of this Agreement or any other Loan Document, or any
investigation made by or on behalf of Administrative Agent or the other
Lenders.  All amounts due under this Section 11.17 shall be payable within ten
(10) days after written demand therefor, delivered to EDS and the relevant
Borrower (if other than EDS) through the Administrative Agent as promptly as
practical after the Indemnitee in question obtains knowledge of any Indemnified
Liability, which notice shall be certified by an authorized officer of
Administrative Agent or Lender (if Administrative Agent or such Lender is the
Indemnitee making such claim) and shall reasonably identify the basis upon which
such claim is made.

53

--------------------------------------------------------------------------------

 

            11.18.  Designation of EDS Affiliates as Borrowers .  EDS may, at
any time, or from time to time, supplement or amend Schedule 2 hereto to add an
EDS Affiliate or delete a Designated EDS Affiliate by delivering to
Administrative Agent a revised Schedule 2 together, in the case of an addition
of an EDS Affiliate, with a certificate executed by the Treasurer, Assistant
Treasurer, Chief Financial Officer or the Corporate Vice President-Finance of
EDS stating that the guaranty by EDS of the obligations of such EDS Affiliate
may reasonably be expected to benefit, directly or indirectly, EDS.

            11.19.  Lenders' Right of Setoff; Payments Set Aside; Sharing of
Payments.

                        (a)        Right of Setoff.  Should a Default exist,
each Lender is hereby authorized at any time and from time to time, to the
fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held and
other indebtedness at any time owing by such Lender to or for the credit or the
account of a Borrower against any and all of the obligations of such Borrower
now or hereafter existing under this Agreement and the Notes, irrespective of
whether or not demand shall have been made under this Agreement or any such Note
and although such obligations may be unmatured.  Each Lender agrees promptly to
notify any affected Borrower after any such setoff and application made by such
Lender, provided that the failure to give such notice shall not affect the
validity of such setoff and application.  The rights of each Lender under this
Section 11.19 are in addition to other rights and remedies (including, without
limitation, other rights of setoff) which such Lender may have.

                        (b)        Payments Set Aside.  To the extent that EDS
or any other Borrower makes a payment or payments to a Lender or a Lender
exercises its right of setoff, and such payment or payments or the proceeds of
such enforcement or setoff or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside and/or required to be
repaid to a trustee, receiver or any other Person under any Debtor Relief Law or
equitable cause, then, to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied, and all rights and remedies
therefor, shall be revived and shall continue in full force and effect as if
such payment had not been made or such enforcement or setoff had not occurred.

54

--------------------------------------------------------------------------------

 

                        (c)        Sharing of Payments.  If any Lender shall
obtain any payment (whether voluntary, involuntary, through the exercise of any
right of setoff, or otherwise) on account of the Loans made by it (other than
costs or losses paid pursuant to Sections 3.5, 3.9 or 3.11) in excess of its
ratable share of payments on account of the Loans obtained by all the Lenders,
such Lender shall forthwith purchase from the other Lenders such participations
in the Loans made by them as shall be necessary to cause such purchasing Lender
to share the excess payment ratably with each of them, provided, however, that
if all or any portion of such excess payment is thereafter recovered from such
purchasing Lender, such purchase from each Lender shall be rescinded and such
Lender shall repay to the purchasing Lender the purchase price to the extent of
such recovery together with an amount equal to such Lender's ratable share
(according to the proportion of (i) the amount of such Lender's required
repayment to (ii) the total amount so recovered from the purchasing Lender) of
any interest or other amount paid or payable by the purchasing Lender in respect
of the total amount so recovered.  EDS and each Borrower agrees that any Lender
so purchasing a participation from another Lender pursuant to this Section
11.19(c) may, to the fullest extent permitted by law, exercise all its rights of
payment (including the right of setoff) with respect to such participation as
fully as if such Lender were the direct creditor of the Borrower in the amount
of such participation.

 

[The remainder of this page is intentionally left blank.]





 

55

--------------------------------------------------------------------------------

 

            EXECUTED as of the day and year first above written.

> > > >                                                                                    
> > > > BORROWER:
> > > > 
> > > >                                                                                    
> > > > ELECTRONIC DATA SYSTEMS
> > > >                                                                                    
> > > > CORPORATION
> > > > 
> > > >  
> > > > 
> > > >                                                                                    
> > > > By:    /s/  J. GREGORY COFFEY                              
> > > >                                                                                    
> > > > Name:   J. Gregory Coffey
> > > >                                                                                    
> > > > Title:     Assistant Treasurer
> > > >  
> > > > 
> > > >                                                                                    
> > > > ADMINISTRATIVE AGENT:
> > > > 
> > > >                                                                                    
> > > > CITIBANK, N.A., in its individual
> > > > 
> > > >                                                                                    
> > > > capacity as a Lender and as Administrative
> > > > 
> > > >                                                                                    
> > > > Agent
> > > > 
> > > >  
> > > > 
> > > >                                                                                    
> > > > By:_________________________________
> > > > 
> > > >                                                                                    
> > > > Name:_______________________________
> > > > 
> > > >                                                                                    
> > > > Title:________________________________
> > > > 
> > > >  
> > > > 
> > > >  

--------------------------------------------------------------------------------

 

> > > >                                                                                    
> > > > Administrative Agent:

> > > >                                                                                    
> > > > CITIBANK, N.A., in its individual
> > > > 
> > > >                                                                                    
> > > > capacity as a Lender and as Administrative
> > > > 
> > > >                                                                                    
> > > > Agent
> > > > 
> > > >  
> > > > 
> > > >                                                                                    
> > > > By:    /s/  LAURA A. SIRACUSE                            
> > > >                                                                                    
> > > > Name:    LAURA A. SIRACUSE
> > > >                                                                                    
> > > > Title:      Attorney-in-Fact 
> > > >  

--------------------------------------------------------------------------------

 

 

> > > >                                                                                    
> > > > Agents/Lenders:

> > > >                                                                                    
> > > > BANK OF AMERICA, N.A.
> > > > 
> > > > 
> > > >                                                                                    
> > > > By:    /s/  DOUGLAS T. MECKELNBURG                
> > > >                                                                                    
> > > > Name:   Douglas T. Meckelnburg 
> > > >                                                                                    
> > > > Title:     Vice President 
> > > >  
> > > > 
> > > >  
> > > > 
> > > >  

--------------------------------------------------------------------------------

 

 

> > > >                                                                                    
> > > > THE CHASE MANHATTAN BANK
> > > > 
> > > > 
> > > >                                                                                    
> > > > By:    /s/  TRACY NAVIN EWING                            
> > > >                                                                                    
> > > > Name:      Tracy Navin Ewing 
> > > >                                                                                    
> > > > Title:        Vice President 
> > > >  
> > > > 
> > > >  
> > > > 
> > > >  

--------------------------------------------------------------------------------

 

 

> > > >                                                                                    
> > > > MORGAN GUARANTY TRUST COMPANY OF
> > > >                                                                                    
> > > > NEW YORK
> > > >  
> > > > 
> > > >                                                                                    
> > > > By:    /s/  KATHRYN SAYKO-YANES                            
> > > >                                                                                    
> > > > Name:      KATHRYN SAYKO-YANES 
> > > >                                                                                    
> > > > Title:        VIDE-PRESIDENT 
> > > >  

 

--------------------------------------------------------------------------------

 

> > > >                                                                                    
> > > > Co-Agents/Lenders:

> > > >                                                                                    
> > > > BANKO SANTANDER CENTRAL HISPANO, S.A.
> > > > 
> > > >                                                                                    
> > > > NEW YORK BRANCH
> > > > 
> > > >                                                                                    
> > > >  
> > > > 
> > > >                                                                                    
> > > > By:                                                                              
> > > >  
> > > >                                                                                    
> > > > Name:   
> > > >                                                                                    
> > > > Title:    
> > > >  

> > > >                                                                                    
> > > > By:    /s/  MEETA ANAND                                      
> > > >                                                                                    
> > > > Name:      Meeta Anand 
> > > >                                                                                    
> > > > Title:        Assistant Vice President 
> > > >  

 

 

--------------------------------------------------------------------------------

 

> > > >                                                                                    
> > > > THE DAI-ICHI KANGYO BANK, LIMITED,
> > > >                                                                                    
> > > > NEW YORK BRANCH
> > > > 
> > > >  
> > > > 
> > > >                                                                                    
> > > > By:    /s/  NELSON Y. CHANG                            
> > > >                                                                                    
> > > > Name:    Nelson Y. Chang 
> > > >                                                                                    
> > > > Title:       Assistant Vice President 
> > > >  

 

--------------------------------------------------------------------------------

 

> > > >                                                                                    
> > > > PNC BANK NATIONAL ASSOCIATION

> > > >                                                                                    
> > > > 
> > > >                                                                                    
> > > > By:    /s/  MARC T. KENNEDY                           
> > > >                                                                                    
> > > > Name:    Marc T. Kennedy 
> > > >                                                                                    
> > > > Title:       Vice President 
> > > >  

 

--------------------------------------------------------------------------------

 

> > > >                                                                                    
> > > > WACHOVIA BANK, N.A.

> > > >                                                                                   
> > > > 
> > > >                                                                                    
> > > > By:    /s/  PAIGE MESAROS                               
> > > >                                                                                    
> > > > Name:     Paige Mesaros 
> > > >                                                                                    
> > > > Title:       Vice President 
> > > >  

--------------------------------------------------------------------------------

 

> > > >                                                                                    
> > > > Lenders:

> > > >                                                                                    
> > > > BANCA DI ROMA - CHICAGO BRANCH
> > > > 
> > > >                                                                                    
> > > >  
> > > > 
> > > >                                                                                    
> > > > By:    /s/  AURORA PENSA                               
> > > >                                                                                    
> > > > Name:    Aurora Pensa (97974) 
> > > >                                                                                    
> > > > Title:      Vice President 
> > > >  

> > > >                                                                                    
> > > > By:    /s/  LUCA BALESTRA                             
> > > >                                                                                    
> > > > Name:    Luca Balestra (25050) 
> > > >                                                                                    
> > > > Title:      Vice President   & Deputy Manager
> > > >  

 

--------------------------------------------------------------------------------

 

> > > >                                                                                    
> > > > BANCA MONTE DEI PASCHI DI SIENA S.p.A
> > > > 
> > > > 
> > > > 
> > > >                                                                                    
> > > > By:    /s/  GIULIO NATALICCHI                      
> > > >                                                                                    
> > > > Name:  Giulio Natalicchi 
> > > >                                                                                    
> > > > Title:    Senior Vice President & General Manager
> > > > 
> > > > 
> > > >                                                                                    
> > > > By:    /s/  BRIAN R. LANDY                             
> > > >                                                                                    
> > > > Name:  Brian R. Landy 
> > > >                                                                                    
> > > > Title:    Vice President
> > > >  

--------------------------------------------------------------------------------

 

> > > >                                                                                    
> > > > THE BANK OF NEW YORK
> > > > 
> > > > 
> > > >  
> > > > 
> > > >                                                                                    
> > > > By:    /s/  JOHN V. YANCEY                              
> > > >                                                                                    
> > > > Name:     John V. Yancey 
> > > >                                                                                    
> > > > Title:       Senior Vice President
> > > >  

 

--------------------------------------------------------------------------------

 

> > > >                                                                                    
> > > > THE BANK OF TOKYO-MITSUBISHI, LTD.
> > > > 
> > > > 
> > > >  
> > > > 
> > > >                                                                                    
> > > > By:    /s/  D. BARNELL               /s/    JOHN M. MEARNS            
> > > >                                                                                    
> > > > Name:    D. Barnell                       J. Mearns 
> > > >                                                                                    
> > > > Title:      Vice President               VP & Manager 
> > > >  
> > > > 
> > > >  

--------------------------------------------------------------------------------

 

> > > >                                                                                    
> > > > BANQUE NATIONAL DE PARIS, HOUSTON
> > > > 
> > > >                                                                                    
> > > > AGENCY
> > > > 
> > > >  
> > > > 
> > > >                                                                                    
> > > > By:    /s/  HENRY F. SETINA                                 
> > > >                                                                                    
> > > > Name:    HENRY F. SETINA 
> > > >                                                                                    
> > > > Title:      Vice President 
> > > >  

 

--------------------------------------------------------------------------------

 

> > > >                                                                                    
> > > > CREDIT SUISSE FIRST BOSTON
> > > > 
> > > >  

> > > >                                                                                    
> > > > By:    /s/  WILLIAM S. LUTKINS                          
> > > >                                                                                    
> > > > Name:    WILLIAM S. LUTKINS
> > > >                                                                                    
> > > > Title:      VICE PRESIDENT
> > > >  

> > > >                                                                                    
> > > > By:    /s/  THOMAS G. MUOIO                          
> > > >                                                                                    
> > > > Name:    THOMAS G. MUOIO
> > > >                                                                                    
> > > > Title:      VICE PRESIDENT
> > > >  

 

--------------------------------------------------------------------------------

 

> > > >                                                                                    
> > > > DEUTSCHE BANK AG, NEW YORK BRANCH
> > > >                                                                                    
> > > > AND/OR CAYMAN ISLAND BRANCH
> > > > 
> > > >  
> > > > 
> > > >                                                                                    
> > > > By:    /s/  WILLIAM W. MCGINTY                            
> > > >                                                                                    
> > > > Name:     William W. McGinty 
> > > >                                                                                    
> > > > Title:       Director 

> > > >  
> > > > 
> > > >                                                                                    
> > > > By:    /s/  JOEL MAKOWSKY                                    
> > > >                                                                                    
> > > > Name:     Joel Makowsky 
> > > >                                                                                    
> > > > Title:       Vice President 


 

--------------------------------------------------------------------------------

 

> > > >                                                                                    
> > > > FIRST UNION NATIONAL BANK

> > > >  
> > > > 
> > > >                                                                                    
> > > > By:    /s/  PAUL L. MENCONI                            
> > > >                                                                                    
> > > > Name:    Paul L. Menconi
> > > >                                                                                    
> > > > Title:      Vice President 
> > > >  

 

--------------------------------------------------------------------------------

 

> > > >                                                                                    
> > > > FLEET NATIONAL BANK

> > > >  
> > > > 
> > > >                                                                                    
> > > > By:    /s/  MICHAEL S. BARCLAY                    
> > > >                                                                                    
> > > > Name:  Michael S. Barclay 
> > > >                                                                                    
> > > > Title:     Vice President 
> > > >  
> > > > 
> > > >  

--------------------------------------------------------------------------------

 

> > > >                                                                                    
> > > > KBC BANK N.V.

> > > >  
> > > > 
> > > >                                                                                    
> > > > By:    /s/  PATRICK J. OWENS          /s/   ROBERT
> > > > SNAUFFER                  
> > > >                                                                                    
> > > > Name:    PATRICK J. OWENS           ROBERT SNAUFFER 
> > > >                                                                                    
> > > > Title:      VICE PRESIDENT                 FIRST VICE PRESIDENT 
> > > >  

 

--------------------------------------------------------------------------------

 

> > > >                                                                                    
> > > > DRESDNER BANK AG, NEW YORK BRANCH
> > > >                                                                                    
> > > > AND GRAND CAYMAN BRANCH
> > > > 
> > > >  
> > > > 
> > > >                                                                                    
> > > > By:    /s/  VINCENT CAROTENUTO                         
> > > >                                                                                    
> > > > Name:    Vincent Carotenuto 
> > > >                                                                                    
> > > > Title:      Assistant Treasurer 
> > > >  

> > > >                                                                                    
> > > > By:    /s/  BYRON CRAIG ERICKSON                       
> > > >                                                                                    
> > > > Name:    Byron Craig Erickson 
> > > >                                                                                    
> > > > Title:      Vice President 
> > > >  

 

--------------------------------------------------------------------------------

 

> > > >                                                                                    
> > > > ROYAL BANK OF CANADA
> > > > 
> > > >                                                                                    
> > > >  
> > > > 
> > > >                                                                                    
> > > > By:    /s/  STEVEN YOON                               
> > > >                                                                                    
> > > > Name:    STEVEN YOON 
> > > >                                                                                    
> > > > Title:      SENIOR MANAGER
> > > >  

--------------------------------------------------------------------------------

 

> > > >                                                                                    
> > > > SOCIETE GENERALE

> > > >  
> > > > 
> > > >                                                                                    
> > > > By:    /s/  J. BLAINE SHAUM                            
> > > >                                                                                    
> > > > Name:    J. Blaine Shaum 
> > > >                                                                                    
> > > > Title:      Managing Director 
> > > >  

 

--------------------------------------------------------------------------------

 

> > > >                                                                                    
> > > > STANDARD CHARTERED BANK

> > > >           
> > > > 
> > > >                                                                                    
> > > > By:    /s/  SYLVIA RIVERA                                  
> > > >                                                                                    
> > > > Name:    Sylvia Rivera 
> > > >                                                                                    
> > > > Title:      Vice President 
> > > >           
> > > > 
> > > >                                                                                    
> > > > By:    /s/  MARY MACHADO-SCHAMMEL    
> > > >                                                                                    
> > > > Name:    Mary Machado-Schammel 
> > > >                                                                                    
> > > > Title:      Senior Vice President 
> > > >  

--------------------------------------------------------------------------------

 

> > > >                                                                                    
> > > > STATE STREET BANK AND TRUST COMPANY

> > > >  
> > > > 
> > > >                                                                                    
> > > > By:    /s/  LISE ANNE BOUTIETT                            
> > > >                                                                                    
> > > > Name:       Lise Anne Boutiett
> > > >                                                                                    
> > > > Title:         Vice President 
> > > >  

--------------------------------------------------------------------------------

 

> > > >                                                                                    
> > > > WELLS FARGO BANK, N.A.

> > > >                                                                                    
> > > > By:    /s/  FRIEDA YOULIOS                                   
> > > >                                                                                    
> > > > Name:    FRIEDA YOULIOS 
> > > >                                                                                    
> > > > Title:      Vice President 
> > > >  

> > > >                                                                                    
> > > > By:    /s/  DONALD A. HARTMANN                    
> > > >                                                                                    
> > > > Name:    DONALD A. HARTMANN
> > > >                                                                                    
> > > > Title:      Senior Vice President 
> > > >  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 